EXHIBIT 10.12     

 

 

 

 

 

 

 

 

MINERALS TECHNOLOGIES INC.
SAVINGS AND INVESTMENT PLAN

(As amended and restated effective as of January 1, 2005
with certain other effective dates)

 

 

 

 

 

 

 

 

 

 

 

November 2005                 

--------------------------------------------------------------------------------

 

MINERALS TECHNOLOGIES INC.
SAVINGS AND INVESTMENT PLAN

(As amended and restated effective as of January 1, 2005
with certain other effective dates)

TABLE OF CONTENTS

    Page I. PURPOSES 1 II. DEFINITIONS 1 III EFFECTIVE DATE 5 IV. ELIGIBILITY 5
V. PARTICIPATION 5 VI. CONTRIBUTIONS 5 VII. INVESTMENT OF FUNDS 12 VIII CREDITS
TO MEMBERS' ACCOUNTS 16 IX. SUSPENSION OF CONTRIBUTIONS 16 X. WITHDRAWALS 17 XI.
SETTLEMENT UPON TERMINATION OF EMPLOYMENT 19 XII. MINIMUM DISTRIBUTION
REQUIREMENTS 25 XIII. SAVINGS ND INVESTMENT PLAN COMMITTEE 28 XIV. TRUST
AGREEMENT 31 XV. ASSOCIATE COMPANIES 31 XVI. VOTING RIGHTS 32 XVII.
ADMINISTRATIVE COSTS 33 XVIII. NON-ALIENATION OF BENEFITS 33 XIX. NOTICE 33 XX.
INVESTMENTS 34

(i)

--------------------------------------------------------------------------------

 

XXI. TREASURY APPROVAL 34 XXII. MISCELLANEOUS 34 XXIII. TERMINATION, AMENDMENT
OR SUSPENSION OF THE PLAN 36 XXIV. PLAN MERGERS AND CONSOLIDATIONS 36 XXV.
CLAIMS PROCEDURE 37 XXVI. TOP-HEAVY RULE 38 XXVII. LOAN PROVISIONS 40 Schedule A
  42

 

 

 

 

 

(ii)

--------------------------------------------------------------------------------

 

MINERALS TECHNOLOGIES INC.
SAVINGS AND INVESTMENT PLAN

(As amended and restated effective as of January 1, 2005
with certain other effective dates)

 

PURPOSES



The purposes of this Plan are to foster thrift on the part of the eligible
employees by affording them the opportunity to make regular savings and
investments through payroll deductions in order to provide the opportunity for
additional security at retirement, and also to provide them with a proprietary
interest in the continued growth and prosperity of the Company. As an incentive,
the Company will match a portion of such savings by regular contributions as
provided in the Plan.

The Plan was amended and restated as of January 1, 2002 to reflect certain
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
("EGTRRA") with the intention that the inclusion herein of such provisions shall
constitute good faith compliance with EGTRRA and that the Plan shall be
construed in accordance with EGTRRA and guidance issued thereunder. Effective as
of January 1, 2005, with certain other effective dates, the Plan is being
amended and restated to incorporate certain clarifying changes relating to the
operation and administration of the Plan. The provisions of the Plan as set
forth herein shall be applicable only with respect to those persons who are
Members (or their beneficiaries) under the Plan on or after January 1, 2005, or
the date specified herein. Any Member (or beneficiary thereof) who terminated
employment prior to January 1, 2005, shall continue to have his rights to
receive benefits determined under the provisions of the Plan as in effect when
his employment relationship so terminated, except to the extent otherwise
provided herein.

 

DEFINITIONS



Wherever used in this Plan:

"Account" means the aggregate interest of a Member in the Plan.



"After-Tax Contributions" means contributions made by a Member pursuant to
Section VI.A. hereof.



"Associate Company" means any corporation of which Minerals Technologies Inc.
owns directly or indirectly at least 80% of the issued and outstanding shares of
stock, which, with the consent of the Company, adopts this Plan pursuant to the
provisions of Section XV. hereof, and when action is required to be taken
hereunder by an Associate Company such action shall be authorized by its Board
of Directors.



"Business Day" means each day of each Plan Year on which the New York Stock
Exchange is open for the transaction of business.



"Code" means the Internal Revenue Code of 1986, as from time to time amended.



"Committee" means the Savings and Investment Plan Committee hereinafter provided
for in Section XIII. hereof.



"Company" means Minerals Technologies Inc., a Delaware corporation, and any
successor corporation, and when action is required to be taken hereunder by the
Company, such action shall be authorized by the Compensation and Nominating
Committee or the Board of Directors of the Company.



"Disability" means any medically determinable physical or mental impairment
which causes the Member to be eligible for benefits under an Employer's
long-term disability insurance program.



"Employee" means a person who is employed in the service of an Employer within
the United States of America or any of its territories or possessions, or who is
a United States citizen employed in the service of an Employer outside the
continental limits of the United States of America, except a person who is
included in a unit of employees covered by a collective bargaining agreement
that does not provide for coverage of such person under the Plan if there is
evidence that retirement benefits were the subject of good faith bargaining. A
person who is a United States citizen or a Participating Resident Alien and who
is employed outside the continental limits of the United States of America in
the service of a foreign subsidiary (including foreign subsidiaries of such
foreign subsidiary) of the Company shall be considered, for all purposes of this
Plan, as employed in the service of the Company, if (1) the Company has entered
into an agreement under section 3121(l) of the Code which applies to the foreign
subsidiary of which such person is an employee, and (2) contributions under a
funded plan of deferred compensation, whether or not a plan described in section
401(a), 403(a), or 405(a) of the Code, are not provided by any other person with
respect to the remuneration paid to such individual by the foreign subsidiary.
In addition, any person performing services for the Company as a Leased Employee
shall, for purposes of the Plan, continue to be an employee of such leasing
organization, and not of the Company, notwithstanding the provisions of the Code
requiring that such person may have to be counted as an employee of the Company
in order to perform certain plan qualification tests as contained therein. The
term "Employee" shall also not include any person who is performing services for
the Company pursuant to an agreement, contract, or arrangement under which said
individual is designated, characterized, or classified as an independent
contractor, consultant, or any category or classification other than an employee
without regard to whether any determination by an agency, governmental or
otherwise, or court concludes that such classification or characterization was
in error.



"Employer"" means the Company or any Associate Company. For purposes of sections
410 and 411 of the Code, "Employer" also shall mean any corporation or other
trade or business that is treated under the first sentence of section 414(b) or
under section 414(c) of the Code as constituting the same "employer" as the
Company or an Associate Company, with respect to any period of such affiliated
status.



"Employer Matching Contributions" means contributions made by an Employer
pursuant to Section VI.B. hereof.



"Hours of Service" means all hours for which an Employee is directly or
indirectly paid, or entitled to payment (including back pay for periods for
which such awards pertain), by an Employer (or any company which is a member of
the same controlled group of corporations, within the meaning of section 1563(a)
of the Code as an Employer or any trade or business whether or not incorporated
which is under common control of an Employer as determined under regulations
prescribed under section 414 of the Code at the time of such service) for the
performance of duties, or for reasons other than the performance of duties, such
as vacation, injury, accident, sickness, short-term Disability or authorized
leave of absence. In the case of a payment which is made or due on account of a
period during which an Employee performs no duties, Hours of Service will be
determined in accordance with the appropriate Department of Labor regulations
(section 2530.200b-2(b) and (c)). Notwithstanding any provision of the Plan to
the contrary, effective as of December 12, 1994, contributions and benefits with
respect to "qualified military service" will be provided in accordance with
section 414(u) of the Code.



"Leased Employee" means, any person other than an Employee, who, pursuant to an
agreement between an Employer and any other person ("leasing organization")
performs services for the Employer (or the Employer and any related persons or
entities under common control determined in accordance with section 414(n)(6) of
the Code) on a substantially full time basis for a period of at least one year,
and such services are performed under the primary direction or control of the
recipient. Any person performing services for an Employer as a Leased Employee
shall, for purposes of the Plan, not be an employee of the Employer,
notwithstanding amendments to the Code which require that such person may have
to be counted as an employee of the Employer in order to perform certain plan
qualification tests as contained therein.



"Member" means an Employee who participates in the Plan in accordance with the
provisions of Section V. hereof, or a former participant in the Plan who retains
an Account therein.



"Member Contributions" means the After-Tax Contributions and Qualified Deferred
Earnings Contributions made to the Plan pursuant to Section VI.A. hereof.



"Participating Resident Alien" means a person who is not a United States citizen
but (1) has previously been employed as a lawful resident alien in the service
of an Employer within the United States of America, (2) was a Member of the Plan
during such employment, (3) is currently employed at a location outside both the
person's country of citizenship and the continental limits of the United States
of America, and (4) continues to maintain his eligibility for employment as a
lawful resident alien within the United States of America.



"Plan" means this Minerals Technologies Inc. Savings and Investment Plan, as it
may be amended from time to time.



"Plan Year" means the calendar year.



"Qualified Deferred Earnings Contributions" means the contributions made on
behalf of a Member under section 401(k) of the Code and the applicable Treasury
Regulations thereunder pursuant to Section VI.A. hereof.



"Regular Earnings" means for any Plan Year the sum of (1) the base pay and
bonuses received by a Member, as established by an Employer, plus the Member's
overtime pay, premium pay, call-in/call-back pay and vacation pay, but excluding
contest awards, remuneration received in the form of salary continuance or lump
sum severance by a Member while no longer providing services to an Employer and
other similar payments and (2) any amount which is contributed by a Member's
Employer on behalf of the Member pursuant to a salary reduction agreement and
which is not includible in gross income under sections 125, 132(f)(4),
402(e)(3), 402(h) or 403(b) of the Code. A Member's Regular Earnings shall not
include any amounts in excess of $210,000 as adjusted for cost-of-living
increases in accordance with section 401(a)(17)(B) of the Code.



"Rollover Contributions" means the cash rollover contributions made by a Member
in respect of distributions from another qualified trust excluding the portion
of any such distribution that is not includible in the gross income of the
Member.



"Spouse" of a Member means the person of the opposite sex to whom the Member is
legally married at the time of commencement of benefits or to whom the Member
was legally married at the time of the Member's death if the Member's benefits
did not commence prior to the Member's death.



"Temporary Employee" means any Employee whose employment at time of hire is
limited in time to a period of less than six (6) months.



"Trustee" means the Trustee hereinafter provided for in Section XIV. hereof.



"Value Determination Date" means the Business Day as of which the Committee
shall determine the value of each Fund established pursuant to Section VII.
hereof.



"Vested" means to have acquired, in accordance with the express provisions of
the Plan, a nonforfeitable interest in all or part of an Employer's
contributions hereunder, which becomes payable as provided in the Plan.



Wherever used in this Plan, the masculine or neuter pronoun shall include the
feminine pronoun, and the singular includes the plural.

 

EFFECTIVE DATE



The effective date of the Plan is April 1, 1993. The Plan as in effect prior to
the effective date of any amendment will continue to apply to those who
terminated employment prior to such date except as otherwise provided by the
Plan or under applicable law.

 

ELIGIBILITY



Each Employee who was a "Member" as defined under the Plan as in effect on
December 31, 2004, shall remain a Member on January 1, 2005. All other Employees
shall be eligible to become Members on the date of their commencement of
employment with an Employer referred to in Schedule A (a "Schedule A Employer").
Notwithstanding the foregoing, a Temporary Employee who begins employment with a
Schedule A Employer, shall not become eligible to become a Member until the
first day of the payroll period following his completion of 1,000 Hours of
Service. No Leased Employee will be eligible to be a Member.

 

PARTICIPATION



Participation in the Plan shall be entirely voluntary. An Employee who is
eligible to become a Member may become a Member on the first day of any payroll
period following or coincident with the date on which he becomes eligible in
accordance with Section IV. hereof, by authorizing and directing his Employer in
accordance with rules and procedures approved by the Committee to (i) make
payroll deductions and (ii) to invest such payroll deductions as hereinafter
provided, or with the approval of the Company, as a result of a plan-to-plan
transfer to the Plan for the account of said Employee in accordance with Section
VI.C. hereof. Such authorizations and directions shall continue in effect unless
or until the Member suspends, withdraws, or modifies them, as hereinafter
provided, or until termination of employment or of the Plan.

 

CONTRIBUTIONS



Member Contributions



Each employee who is a Member may elect in accordance with rules and procedures
approved by the Committee, to contribute in each pay period, by payroll
deduction, an amount equal to from 2% to 15% (20%, effective as of the payroll
period ending December 23, 2005), inclusive, in whole percents of his after-tax
Regular Earnings for said period, or a lesser amount in accordance with rules
and procedures approved by the Committee (which rules and procedures may be
applied uniformly, or solely to any Member who is a "highly compensated
employee," as defined below) hereinafter referred to as "After-Tax
Contributions." A Member may elect under section 401(k) of the Code and the
applicable Treasury regulations thereunder, in accordance with rules and
procedures approved by the Committee, to defer receipt of from 2% to 15% (20%,
effective as of the payroll period ending December 23, 2005), inclusive, in
whole percents of his Regular Earnings, or a lesser amount in accordance with
rules and procedures established by the Committee (which rules and procedures
may be applied uniformly, or solely to any Member who is a "highly compensated
employee," as defined below) and to have such deferred earnings, hereinafter
referred to as "Qualified Deferred Earnings Contributions," contributed to the
Plan by his Employer on his behalf. The total contribution under this Section
VI. shall in no event exceed 15% (20%, effective as of the payroll period ending
December 23, 2005) of the Member's Regular Earnings.

Notwithstanding the foregoing, under no circumstances shall an election by a
Member be given effect (a) to the extent that the Member's Qualified Deferred
Earnings Contributions exceed the dollar limitation contained in Section 402(g)
of the Code in effect with respect to any taxable year of the Member, or (b) to
the extent that an election by a Member who is a "highly compensated employee,"
as hereinafter defined, might cause the Plan to fail to meet the discrimination
standards set forth in section 401(k)(3) of the Code. In this regard, the actual
deferral percentage of the Qualified Deferred Earnings Contributions on behalf
of Members who are "highly compensated employees" for any Plan Year must either
be (a) not more than such percentage for all other Members for such Plan Year
multiplied by 1.25, or (b) not more than two (2) percentage points greater than
such percentage for all other Members for such Plan Year and not more than such
percentage for all other Members for such Plan Year multiplied by two (2).

"Highly compensated employees" shall mean (a) any Employee who is a 5% owner (as
defined in section 416(i)(1)(B)(i) of the Code) at any time during the current
year or the immediately preceding year, or (b) during the year immediately
preceding the current year, had compensation (as defined in Section VI.E.2.)
from an Employer in excess of $95,000 (as adjusted pursuant to section 415(d) of
the Code, except that the base period for determining any such adjustment shall
be the calendar quarter ending September 30, 1996. Notwithstanding the
foregoing, the determination of "highly compensated employees" pursuant to (b)
above, shall be limited to those Employees who are in the "top paid group" (as
defined in section 414(q)(3) of the Code) for the preceding year.

Qualified Deferred Earnings Contributions hereunder shall not exceed the limits
set forth in section 401(k)(3) of the Code. For purposes of applying such
limits:

"prior year ADP testing" (within the meaning of Internal Revenue Service Revenue
Notice 98-1) shall be employed; and



section 401(k)(3) of the Code, Treasury regulations promulgated thereunder and
such other guidance as may be issued by the Internal Revenue Service under such
section of the Code are incorporated herein by reference.



Election of the amount of After-Tax Contributions and Qualified Deferred
Earnings Contributions by a Member shall be made upon enrollment in the Plan in
the manner hereinbefore provided, and a Member may change his election at any
time in accordance with rules and procedures approved by the Committee, such
election to be effective upon the first day of the next succeeding payroll
period. A Member who is a "highly compensated employee" shall be required to
revise his election either to defer an amount of his Regular Earnings and/or to
contribute a portion of his Regular Earnings, in conformity with rules and
procedures approved by the Committee, to enable the Plan to meet the
non-discrimination tests set forth in the Code and the applicable Treasury
regulations thereunder.

In the event that the limits described in section 401(k)(3) of the Code and the
applicable Treasury regulations thereunder are inadvertently exceeded, the
following provisions shall apply:

The amount of Qualified Deferred Earnings Contributions subject to the limits
described in section 401(k)(3) of the Code ("401(k)(3) Limited Qualified
Deferred Earnings Contributions") which may be made on behalf of some or all
highly compensated employees shall be reduced by reducing to the extent
necessary the highest percentage rates elected by the highly compensated
employees. Such adjustment shall be made by first reducing the 401(k)(3) Limited
Qualified Deferred Earnings Contributions of the highly compensated employee
with the highest dollar amount of 401(k)(3) Limited Qualified Deferred Earnings
Contributions for the Plan Year to a dollar amount which reduces such highly
compensated employee's percentage rate to a level that permits the Plan to
satisfy the requirements of section 401(k)(3) of the Code or, if less, to an
amount which equals the dollar amount of the 401(k)(3) Limited Qualified
Deferred Earnings Contributions of the highly compensated employee with the next
highest amount of 401(k)(3) Limited Qualified Deferred Earnings Contributions
for the Plan Year, and repeating such process until the requirements of section
401(k)(3) of the Code are satisfied.

Qualified Deferred Earnings Contributions subject to reduction under this
paragraph ("excess contributions") (calculated as described in section
401(k)(8)(B) of the Code and Treasury regulations thereunder), plus any income
and minus any losses allocable thereto, shall be returned to the applicable
Employers and paid by such Employers to the affected Members before the close of
the Plan Year following the Plan Year in which the excess contributions were
made, and to the extent practicable within 2 1/2 months of the close of the Plan
Year in which the excess contributions were made. The Account of any affected
Member shall be adjusted accordingly, and the Committee shall take, and instruct
the appropriate Employers to take, such other action as shall be necessary or
appropriate to effectuate such distribution. If the Committee adopts appropriate
rules in accordance with regulations issued by the Secretary of the Treasury,
the Member may elect, in lieu of a return of the excess contributions, to
contribute the excess contributions to the Plan as After-Tax Contributions for
the Plan Year in which the excess contributions were made, subject to the
limitations of Section VI.E. hereof. The Member's election shall be made within
2 1/2 months of the close of the Plan Year in which the excess contributions
were made, or within such shorter period as the Committee may prescribe. In the
absence of a timely election by the Member, the Committee shall return his
excess contributions as provided in this paragraph 2.

The amount of income attributable to the excess contributions shall be
determined by multiplying the total income on the Member's Qualified Deferred
Earnings Contributions for the Plan Year in which the excess contributions were
made by a fraction, the numerator of which is the amount of excess contributions
for that Plan Year and the denominator of which is the total value of the
Member's Qualified Deferred Earnings Contributions as of the first Business Day
of the Plan Year plus the Member's Qualified Deferred Earnings Contributions for
the Plan Year. Income for the period between the end of the applicable Plan Year
and the date of the corrective distribution shall be disregarded. Member
Contributions shall be remitted to the Trustee within thirty (30) days after the
end of the calendar month in which the contributions are deducted, and shall be
made in cash; provided, however, that all or any portion of any such
contribution to Fund V, as defined in Section VII.A. hereof, in the discretion
of the Committee, may be retained and added to the Company's capital funds, and
there may be delivered to the Trustee treasury stock or authorized but
previously unissued stock of the Company, of a value equal to the amount so
retained. Notwithstanding the foregoing, Member Contributions shall be remitted
to the Trustee in accordance with the requirements of Department of Labor
Regulations section 2510.3-102. The value of any such stock shall be the closing
price of the stock on the New York Stock Exchange on the applicable Value
Determination Date. After-Tax Contributions and Qualified Deferred Earnings
Contributions and the earnings thereon shall be nonforfeitable.

Employer Matching Contributions



1. Each Employer shall contribute on a bi-weekly basis and allocate to the
   Account of each of its Employees who is a Member an amount equal to the
   percent indicated below of the contributions made by such Employee as
   After-Tax Contributions, or contributed to the Plan by the Employer on behalf
   of each such Employee as Qualified Deferred Earnings Contributions, up to 6%
   of such Employee's Regular Earnings, determined before any reduction for
   Qualified Deferred Earnings Contributions, hereinafter referred to as
   "Employer Matching Contributions":
   
   
   
   Contributions by or on
   Behalf of a Member
   
   Employer Matching
   Contributions
   
   First 2%
   
   100%
   
   Next 4%
   
   50%
   
      
   
   Employer Matching Contributions shall be remitted to the Trustee within
   thirty (30) days after the end of each calendar month, and shall be made in
   cash; provided, however, that all or any portion of any such contribution to
   the Company Match Fund (Fund M), as defined in Section VII.B. hereof, may be
   retained and added to the Company's capital funds, and there may be delivered
   to the Trustee treasury stock or authorized but previously unissued stock of
   the Company, of a value equal to the amount so retained. The value of any
   such stock contributed by an Employer shall be the closing price of the stock
   on the New York Stock Exchange on the applicable Value Determination Date.
   Employer Matching Contributions and the earnings thereon shall be
   nonforfeitable.
   
   At the discretion of the Company, Employer Matching Contributions in any Plan
   Year may be increased to an amount not to exceed 100% in the aggregate of
   Member Contributions or contributions made on behalf of Members as Qualified
   Deferred Earnings Contributions. The additional Employer Matching
   Contributions, if any, provided for in this Section VI.B.2. shall be
   allocated to the Account of each Member in the same manner as provided in
   Section VI.B.1. hereof.
   
   Notwithstanding anything hereinabove to the contrary, in the case of all
   Employer Matching Contributions hereunder, the amount of contributions in a
   Plan Year shall in no event exceed the amount allowable under the Code and
   applicable Treasury regulations thereunder to the Employer making the
   contributions as a deduction for contributions paid to this Plan.
   Notwithstanding any provisions to the contrary, any contribution by the
   Company is conditioned upon the deductibility of the contribution by the
   Company under the Code and, to the extent any such deduction is disallowed,
   the Company shall, within one (1) year following the disallowance of the
   deduction, demand repayment of such disallowed contribution and the Trustee
   shall return such contribution within one (1) year following the
   disallowance. Earnings of the Plan attributable to the excess contribution
   may not be returned to the Company, but any losses attributable thereto must
   reduce the amount so returned.

Plan-to-Plan Transfers



Assets transferred to the Plan from (i) a pension or profit sharing plan
maintained by an Employer as a result of an amendment, termination, merger, or
consolidation of said plan or (ii) the Pfizer 401(k) Plan shall constitute a
plan-to-plan transfer. For the purpose of this Plan, amounts attributable to a
plan-to-plan transfer shall be treated as employee contributions or as employer
contributions for all purposes of the Plan, including Sections VI.A. and XXVII.
hereof, in accordance with the treatment afforded such assets in the transferor
plan, except that such assets may be invested, at the election of the affected
Employee in the Funds described in Section VII.A. hereof in accordance with the
provisions of Section VII.A. hereof, notwithstanding the fact that they
represented employer contributions in the prior plan. An Employee shall be
vested in assets in his Account hereunder as a result of a plan-to-plan transfer
to at least the same extent as the Employee was vested in such monies under the
terms of the transferee plan. Employees affected by this Section VI.C. shall be
deemed to be Members of the Plan with respect to such Accounts whether or not
they are otherwise eligible to be Members of the Plan pursuant to the other
provisions of the Plan.

Rollover Contributions



The Committee in its sole discretion, exercised in a uniform and
nondiscriminatory manner, may permit an Employee who has satisfied the
requirements of Section V. hereof to make a Rollover Contribution to the Plan by
delivering, or causing to be delivered, the cash which constitutes such Rollover
Contribution to the Trustee in accordance with rules and procedures approved by
the Committee. The Employee shall allocate the investment of his Rollover
Contribution among the Funds described in Section VII.A. hereof in accordance
with rules and procedures approved by the Committee. Notwithstanding any
provision to the contrary, under no circumstances shall any funds attributable
to any Employee's Rollover Contribution be used in any way as the basis for the
allocation of any Employer Matching Contributions pursuant to Section VI.B.
hereof or forfeitures pursuant to Section VI.E. hereof.

Maximum Additions



The total annual additions, as hereinafter defined, made to the Account of a
Member shall not exceed the lesser of: $42,000 (as adjusted for increases in the
cost of living under section 415(d) of the Code), or 100% of compensation,
subject to the following:

For purposes of this Section VI.E.:

1.     The term "annual addition" shall mean the sum of Employer Matching
Contributions, After-Tax Contributions, Qualified Deferred Earnings
Contributions and forfeitures. The term "annual addition" shall not include
plan-to-plan transfers or, Rollover Contributions.

2.     The term "compensation" shall mean an Employee's compensation as defined
in section 415(c)(3) of the Code, including, any deferrals under sections 125,
132(f)(4), 402(e)(3), 401(h)(1)(B) or 403(b) of the Code.

The limitations of this Section VI.E. with respect to any Member who at any time
has participated in any other defined contribution plan, or in more than one (1)
defined benefit plan, maintained by a corporation which is a member of the
controlled group of corporations (within the meaning of section 1563(a),
determined without regard to section 1563(a)(4) and (e)(3)(C), and section
415(h) of the Code) of which his Employer is a member, shall apply as if the
total benefits payable under all defined benefit plans in which the Member has
been a participant were payable from one (1) plan, and as if the total annual
additions, made to all defined contribution plans in which the member has been a
participant, were made to one (1) plan.

If such annual additions exceed the foregoing limitation, any contributions made
by the Member, which cause the excess, shall be returned to the Member. If,
after returning such contributions to the Member, an excess still exists, such
excess shall be reallocated to eligible Members as a forfeiture and credited to
the Accounts of such Members on the basis of their respective Account balances.
If, after reallocating such excess as forfeitures among all eligible Members,
the annual addition still exceeds the applicable limitation for each and every
Member, such excess as still remains shall be held unallocated in a suspense
account for the limitation year, which shall mean the Plan Year, and allocated
and reallocated in the next limitation year before any employer or employee
contributions which would constitute annual additions under section 415 of the
Code and the Treasury regulations thereunder may be made to the Plan for that
limitation year.

Limitations on After-Tax Contributions and Employer Matching Contributions



Notwithstanding the foregoing, the following rules and limitations shall apply
to After-Tax Contributions and Employer Matching Contributions:

With respect to each Plan Year, the spread between the "contribution percentage"
(within the meaning of section 401(m)(3) of the Code and the Treasury
regulations thereunder) for highly compensated employees (as defined in Section
VI.A. hereof) shall not exceed the "contribution percentage" of the remaining
Employees required to be considered under section 401(m)(2) of the Code and the
Treasury regulations thereunder, by an amount that would cause the Plan to fail
to meet the anti-discrimination requirements set forth in section 401(m) of the
Code.

If after the close of any Plan Year, the Committee shall determine that the
spread between the "contribution percentage" for (A) "highly compensated
employees," and (B) the remaining Employees required to be considered under
section 401(m)(2) of the Code and the Treasury regulations thereunder, for the
Plan Year then ended is such that the Plan would fail to meet the
anti-discrimination requirements set forth in section 401(m) of the Code, the
following provisions shall apply:

The amount of After-Tax Contributions and Employer Matching Contributions which
may be made on behalf of some or all highly compensated employees in the Plan
Year shall be reduced by reducing to the extent necessary the highest percentage
rates elected by the highly compensated employees. Such adjustment shall be made
by first reducing the After-Tax Contributions and Employer Matching
Contributions of the highly compensated employee with the highest dollar amount
of After-Tax Contributions and Employer Matching Contributions for the Plan Year
to a dollar amount which reduces such highly compensated employee's percentage
rate to a level that permits the Plan to satisfy the requirements of section
401(m)(2) of the Code or, if less, to an amount which equals the dollar amount
of the After-Tax Contributions and Employer Matching Contributions of the highly
compensated employee with the next highest amount of After-Tax Contributions and
Employer Matching Contributions for the Plan Year, and repeating such process
until the requirements of section 401(m)(2) of the Code are satisfied.

Notwithstanding any other provision of the Plan, any After-Tax Contributions and
Employer Matching Contributions subject to reduction under this paragraph
("excess aggregate contributions", calculated as described within the meaning of
section 401(m)(6)(B) of the Code and Treasury regulations thereunder), together
with income attributable to the excess aggregate contributions, determined in
accordance with paragraph 4., shall be reduced in the following order of
priority:

After-Tax Contributions, to the extent of the excess aggregate contributions,
together with the income, and excluding any losses, attributable to those
contributions, shall be returned to the Member's Employer and paid by such
Employer to the affected Members, and then, if necessary,

Employer Matching Contributions, together with the income attributable to those
contributions, shall be forfeited and applied to reduce subsequent Employer
Matching Contributions.

Any repayment or forfeiture of excess aggregate contributions shall be made
before the close of the Plan Year following the Plan Year for which those
contributions were made, and to the extent practicable within 2 1/2 months of
the close of the Plan Year in which the contributions were made. The After-Tax
Contributions and Employer Matching Contributions of any affected Member shall
be adjusted accordingly, and the Committee shall take, and instruct the Employer
to take, such other action as shall be necessary or appropriate to effectuate
such distribution or forfeiture.

The amount of income attributable to the excess aggregate contributions shall be
determined by multiplying the total income on the Member's Account attributable
to After-Tax Contributions and Employer Matching Contributions for the Plan Year
in which the excess aggregate contributions were made by a fraction, the
numerator of which is the amount of excess aggregate contributions for that Plan
Year and the denominator of which is, the total value of the Member's Account
attributable to After-Tax Contributions and Employer Matching Contributions as
of the first Business Day of that Plan Year plus the Member's After-Tax
Contributions and Employer Matching Contributions for the Plan Year. Income for
the period between the end of the applicable Plan Year and the date of the
corrective distribution shall be disregarded.



If any highly compensated employee is a member of another qualified plan of an
Employer under which deferred cash contributions or matching contributions are
made on behalf of the highly compensated employee or under which the highly
compensated employee makes after-tax contributions, the Committee shall
implement rules, which shall be uniformly applicable to all employees similarly
situated, to take into account all such contributions under all such plans in
applying the limitations of this Section VI.F.

Employer Matching Contributions and After-Tax Contributions hereunder shall not
exceed the limits set forth in section 401(m)(2) of the Code. For purposes of
applying such limits:

"prior year testing" (within the meaning of Internal Revenue Notice 98-1) shall
be employed; and

section 401(m)(2) of the Code, Treasury regulations promulgated thereunder, and
such other guidance as may be issued by the Internal Revenue Service under such
section of the Code are incorporated herein by reference.





INVESTMENT OF FUNDS



 A. Member Contributions
    
    
    
    Each Employee who becomes a Member may elect upon enrollment, and thereafter
    at any time, by direction in accordance with rules and procedures approved
    by the Committee, that his future After-Tax Contributions and Qualified
    Deferred Earnings Contributions shall be invested in one (1) or more of the
    following Funds:
    
    Fund I -- FIXED INCOME FUND - A fund, valued at book, invested and
    re-invested directly or through one (1) or more collective investment
    vehicles primarily in obligations of a short term nature, including but not
    limited to savings accounts, savings and loan accounts, time deposits,
    certificates of deposit, savings certificates, short term securities issued
    or guaranteed by the United States of America or any agency or
    instrumentality thereof, and corporate obligations or participations therein
    (but excluding specifically any separately managed account obligations of
    the Company or an Associate Company), although the same may not be legal
    investments for trustees under the laws applicable thereto, to be selected
    and held by the Trustee in its sole discretion; or invested and re-invested
    in whole or in part in one (1) or more investment contracts with one (1) or
    more insurance companies or other financial institutions as directed from
    time to time by the Committee, or in a collective investment vehicle
    investing in such contracts selected by the Committee.
    
    Fund II -- BALANCED GROWTH FUND - A fund invested primarily in a diversified
    portfolio of U.S. equity and fixed-income securities (although the fund may
    invest up to 25% of its total assets in securities of non-U.S. companies).
    The fund is intended to present a balanced investment program between growth
    and income by investing approximately 50-75% of its total assets in common
    stock, including securities convertible into common stock, and 25-50% of its
    assets in U.S. government securities and debt securities rated at time of
    purchase within the two highest grades assigned by Moody's Investors
    Service, Inc. or by Standard & Poor's, a division of The McGraw-Hill
    Companies. The fund may also invest up to 20% of its assets in unrated or
    lower rated debt securities.
    
    Fund III -- S&P 500 INDEX FUND - A fund invested and reinvested in corporate
    common stocks of 500 public companies, seeking to match the risk and return
    of the Standard & Poor's 500 Index.
    
    Fund IV -- GENERAL EQUITY FUND - A fund invested and re-invested by the
    Trustee or an investment manager directly or through one or more collective
    investment vehicles in selected common stocks identified based on
    fundamental valuation measures and anticipated changes in earnings
    estimates, although the same may not be legal investments for trustees under
    the laws applicable thereto. The Trustee shall use selected criteria to
    construct portfolios that have strong value and growth biases.
    
    Fund V -- COMPANY STOCK FUND - A fund invested and re-invested in Minerals
    Technologies Inc. common stock, although such may not be a legal investment
    for trustees under the laws applicable thereto. The Trustee shall make
    purchases of such stock in the open market or from the Company if treasury
    stock or authorized but unissued stock is made available by the Company for
    such purchase. If such stock is purchased from the Company, its price shall
    be the closing price of the stock on the New York Stock Exchange on the day
    of purchase. The Trustee may also purchase such stock from private sources
    at a cost not in excess of that at which such stock is available on the
    market.
    
    Fund VI -- INTERNATIONAL FUND - A fund invested and reinvested by the
    investment manager in non-U.S. equity investments. The fund is actively
    managed by use of a systematic approach to analyze the suitability of
    investments in individual countries, stocks and markets and the degree of
    currency exposure with respect to investments in the portfolio. The active
    management of the International Fund includes both the management of the
    equity investments in the fund and the management of the risk associated
    with possible fluctuations in the value of currencies.
    
    A Member shall also have the right, at any time, as the Committee may by
    uniform rules permit, to direct that any portion of his Account invested in
    any of the foregoing Funds be transferred to any other of the above Funds.
    Such direction to transfer shall be effective as of the first Value
    Determination Date following receipt of the Member's direction by the
    Committee's appointed agent.
    
    Notwithstanding anything in this Section VII.A. or any other provision of
    the Plan to the contrary, any election by a Member involving an acquisition
    or disposition of shares of Minerals Technologies Inc. common stock ("MTI
    Shares") shall be subject to such conditions and restrictions as the
    Committee determines to be necessary or advisable to ensure compliance with
    all applicable securities laws.  Without limiting the generality of the
    foregoing, no acquisition or disposition of allocated MTI Shares at the
    direction of a Member may be effected unless directed by the Member at a
    time at which that particular Member would be permitted, under the Company's
    policies regarding insider trading by employees, to acquire or dispose,
    respectively, of MTI Shares owned by such Member outside of the Plan.
    
    A Member shall also have the right, at any time, as the Committee may by
    uniform rules permit, to direct that a portion of his Account invested in
    any of the foregoing Funds be transferred to the following Fund VII:
    
    Fund VII -- MUTUAL FUND WINDOW - A fund administered by the Trustee and its
    agents employed as securities brokers in which a Member can invest in
    certain self-managed investments. The investments expected to be available
    under the Mutual Fund Window are certain mutual funds as specified by the
    Committee. The Account of each Member who invests in the Mutual Fund Window
    shall be reduced by any brokerage fees and commissions payable on their
    individual transactions in the Mutual Fund Window and by any monthly access
    fee. The Committee and the Trustee are authorized to sell assets held in the
    Member's Account for the purpose of paying the commissions and fees
    described herein. Notwithstanding the foregoing, (i) a Member's investment
    in Fund VII will be limited to 50% of the difference between the Member's
    total Account value and the value of such Member's Account attributable to
    Employer Matching Contributions and earnings thereon, (ii) the minimum
    amount that may be transferred into Fund VII at any time is $1,000 and (iii)
    no amounts invested in Fund I may be directly transferred to Fund VII and no
    amounts invested in Fund I may be indirectly transferred to Fund VII by
    first transferring the amounts in Fund I to some other Fund (or Funds)
    unless such amounts remain invested in the intervening Fund (or Funds) for
    at least three (3) months.
    
    Amounts transferred between Fund VII and Funds II through VI and the Pfizer
    Common Stock Fund, as defined in Section VII.E. hereof, or amounts
    transferred between the mutual funds within Fund VII may not be transferred
    directly; the Member must first instruct the Committee or its agent, in
    accordance with rules and procedures approved by the Committee, to sell his
    interest in the funds which he wishes to transfer. If such an instruction to
    sell is properly made on or prior to 4:00 p.m. Eastern Time and the Member
    does not already maintain a balance in Fund VII, the sale will be completed
    at the end of the next Business Day; if such an instruction is made after
    4:00 p.m. Eastern Time, the sale will be completed at the end of the second
    Business Day following the date of the instruction. If a Member already
    maintains a balance in Fund VII, and an instruction to sell is made prior to
    4:00 p.m. Eastern Time, the sale will be completed at the end of that
    Business Day; if such an instruction is made after 4:00 p.m. Eastern Time,
    the sale will be completed at the end of the next Business Day following the
    date of the instruction. The Trustee will place the proceeds of such sale in
    a short-term investment fund, designed to produce a money market rate of
    return, within Fund VII. Such proceeds will remain in such fund until the
    Member further instructs the Committee or its agent to transfer all or a
    portion of such proceeds into one or more of the other funds. For purposes
    of transferring such amounts between Fund VII and Funds II through VI and
    the Pfizer Common Stock Fund, or between the mutual funds in Fund VII, the
    Member may not transfer amounts attributable to the sale of his interest in
    a fund until the settlement date of such sale, which is normally three (3)
    Business Days following the sale of an interest in Fund VII, and one (1)
    Business Day following the sale of an interest in Funds II through VI and
    the Pfizer Common Stock Fund. The crediting of earnings within the
    short-term investment fund will not begin until after such settlement date.
    
    A charge in an amount to be established by the Committee, but not to exceed
    1% of the value of the amount being transferred, to cover all or part of the
    administrative cost thereof, may be deducted for such transfers.
    
    Employer Matching Contributions
    
    
    
    Employer Matching Contributions shall be invested in a separate unsegregated
    fund consisting solely, except as provided in Section VII.D. hereof, of
    Minerals Technologies Inc. common stock (hereinafter known as the Company
    Match Fund (Fund M)). When such contributions are in cash, the Trustee shall
    make purchases of such stock in the open market or from the Company if
    treasury stock or authorized but unissued stock is made available by the
    Company for such purchases. If such stock is purchased from the Company, its
    price shall be the closing price on the New York Stock Exchange on the day
    of purchase or, if not so traded, the average of the closing bid and asked
    price thereof on such Exchange on the day of purchase. The Trustee may also
    purchase such stock from private sources at a cost not in excess of that at
    which such stock could be purchased from the Company as provided herein. A
    Member may not transfer amounts from the Company Match Fund (Fund M) to
    another Fund under the Plan. Effective as of December 30, 2005, a Member may
    transfer or reallocate amounts held for more than two years in the Company
    Match Fund (Fund M) to another Fund under the Plan.
    
    Investment of Income Received
    
    
    
    Subject to Section VII.D. hereof, interest, cash dividends, stock dividends
    and capital gains shall be held or invested and re-invested by the Trustee
    in the same Fund from which they were derived.
    
    Cash Balances
    
    
    
    Nothing provided herein shall prevent the Trustee or an investment manager
    appointed by the Committee from maintaining any portion of the above Funds
    of the Trust Fund in cash or in short-term obligations of the United States
    Government or agencies thereof or in other types of short-term investments,
    including commercial paper (other than obligations of the Company or its
    affiliates), as it may from time to time deem to be in the best interests of
    the Plan or Trust Fund; provided, however, that cash balances (including any
    interim investment thereof) shall not be maintained in Fund V, Fund M or the
    Pfizer Common Stock Fund except to the extent that such balances are in
    anticipation of cash distributions from such Funds or are maintained, with
    respect to Fund V, not to disrupt the non-discretionary purchasing program
    of the Trustee required by the Plan.
    
    Pfizer Common Stock Fund
    
    
    
    Amounts transferred to the Plan from Fund P of the Pfizer 401(k) Plan shall
    be invested in the Pfizer Common Stock Fund and shall remain in such Fund
    until such time as they are transferred to one or more of the Funds
    described in Section VII.A. hereof pursuant to a Member's election in
    accordance with rules and procedures approved by the Committee or
    distributed pursuant to Section X., Section XI. or Section XXVII. hereof.
    The Pfizer Common Stock Fund is an unsegregated fund invested and
    re-invested solely, except as provided in Section VII.D. hereof, in Pfizer
    Inc. common stock, although such may not be a legal investment for trustees
    under the laws applicable thereto. No amounts contributed under the Plan may
    be invested in, or transferred from another Fund into, the Pfizer Common
    Stock Fund.

 

CREDITS TO MEMBERS' ACCOUNTS



The Committee shall maintain in an equitable manner, a separate Account for each
Member, in which it shall keep a separate record of such Member's balance in
each Fund attributable to all contributions made by or for the Member. Each
Member shall receive periodically, but at least once each year, a statement
setting forth the status of his Account.

 

SUSPENSION OF CONTRIBUTIONS



A Member may suspend his Member Contributions at any time by direction to his
Employer in accordance with rules and procedures approved by the Committee, to
be effective as of the next succeeding payroll period. During such suspension,
no contributions will be made by his Employer on behalf of such Member. Subject
to Section X.B.5.(c), such Member shall be eligible to recommence contributions
at any time, to be effective on the first day of any payroll period designated
by him following his notice of his intent to recommence contributions. A Member
who is on military leave of absence may elect to continue his contributions
under this Plan. A Member who has been laid off for lack of work or who is on
other leave of absence will be deemed to have suspended his contributions until
such time as he is restored to the regular service of his Employer, at which
time he may immediately recommence contributions under the Plan.

 

WITHDRAWALS



Subject to the limitations imposed under Sections VI.C. and X.B. hereof
restricting assets transferred to the Plan and the withdrawal of Qualified
Deferred Earnings Contributions until the earliest of the Member's retirement,
death, Disability, separation from service, hardship or attainment of age 59
1/2, respectively, a Member may, in accordance with rules and procedures
approved by the Committee, request a withdrawal of all or any part of the value
of his Account, as of the Value Determination Date coincident with or next
following the date such withdrawal is requested in accordance with rules and
procedures approved by the Committee, upon the following conditions, provided
that, a Member who has attained age 59 1/2 who withdraws the full value of his
Account may, in accordance with rules and procedures approved by the Committee,
elect to receive a lump sum distribution (i) in Minerals Technologies Inc.
common stock equal in value to all or any part of his share in Fund V and his
share, if any, in the Company Match Fund (Fund M), (ii) in Pfizer Inc. common
stock equal in value to all or any part of his share in the Pfizer Common Stock
Fund, and (iii) in cash equal in amount to his share in Funds I, II, III, IV, VI
and VII, as applicable, and his remaining share in Fund V, the Pfizer Common
Stock Fund and/or the Company Match Fund (Fund M).

Notwithstanding anything in this Section X. to the contrary, a Member subject to
Section 16 of the Securities Exchange Act of 1934, as amended (an "Insider"),
may not elect to make a withdrawal from his Account (other than a withdrawal in
connection with his termination of service) within six (6) months of the date of
an election to increase his interest in (i) Fund V (whether by direction of
future After-Tax Contributions or Qualified Deferred Earnings Contributions or
by transfer of amounts into Fund V from other Funds pursuant to Section VII.A.)
or (ii) an investment in Minerals Technologies Inc. common stock under another
plan of the Company, to the extent such a withdrawal results in a withdrawal of
amounts invested by the Insider in Fund V.

Withdrawal - Other Than of Qualified Deferred Earnings Contributions



Except as stated above, a Member shall be entitled to withdraw in cash at any
time up to the full value of his Account not attributable to Qualified Deferred
Earnings Contributions, plus the cash value, if any, of the balance of his
Account invested in the Company Match Fund (Fund M); provided, however, that an
Employee shall be entitled to withdraw in cash at any time an amount equal to
all or any part of his Account attributable to Employer Matching Contributions
only if (i) such contributions have been held under the Plan for at least two
(2) years from the date of contribution, (ii) if the Employee would be entitled
to make a hardship withdrawal of such Employer Matching Contributions under the
hardship withdrawal standards of Section X.B. hereof, or (iii) at least five (5)
years have elapsed since the Employee enrolled in the Plan.

Withdrawal - Qualified Deferred Earnings Contributions



Except as stated in the second paragraph of this Section X., a Member shall be
entitled to make a hardship withdrawal of his Qualified Deferred Earnings
Contributions and the amount, if any, in the Pfizer Common Stock Fund
attributable to his elective deferrals under section 402(g) of the Code and of
the appreciation thereon earned prior to January 1, 1989, up to the amount
needed to satisfy the hardship, provided the Member first makes a full
withdrawal under Section X.A. hereof and satisfies the Committee as to the
existence of such hardship pursuant to the requirements set forth in this
Section X.B. Qualified Deferred Earnings Contributions and the appreciation, if
any, thereon may not be withdrawn by or distributed to a Member until the
earliest of the Member's retirement, death, Disability, separation from service,
hardship or attainment of age 59 1/2. A withdrawal is considered a withdrawal
due to hardship (a "hardship withdrawal") if it is on account of: (i) an
immediate and heavy financial need of the Member, and (ii) the withdrawal is
necessary to satisfy such financial need. The Committee may determine that a
withdrawal shall be considered a hardship withdrawal if it is requested on
account of:

unreimbursed medical expenses described in section 213(d) of the Code incurred
by the Member, his spouse or dependents (as defined in section 152 of the Code)
or expenses necessary for such persons to obtain medical care described in
section 213(d) of the Code,

tuition and related educational fees for the next twelve (12) months of
post-secondary education for the Member, his spouse, child or dependent,

the purchase of the Member's principal residence (excluding mortgage payments),

payments to prevent eviction from, or foreclosure on the mortgage for, the
Member's principal residence, or

such other needs as shall be officially recognized by the Internal Revenue
Service as giving rise to an immediate and heavy financial need for purposes of
section 401(k) of the Code. A hardship withdrawal shall be deemed to be
necessary to satisfy an immediate and heavy financial need for a Member if:

the withdrawal does not exceed the amount of the Member's immediate and heavy
financial need, including any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
withdrawal,

the Member has received all distributions, exclusive of hardship withdrawals,
and all non-taxable loans available under each qualified plan maintained by an
Employer in which the Member participates, and

the Member's Qualified Deferred Earnings Contributions and After-Tax
Contributions under the Plan and any other contributions thereby under any other
qualified or non-qualified plan of deferred compensation maintained by an
Employer in which the Member participates are suspended for the twelve (12)
month period (six (6) month period, effective as of January 1, 2003) commencing
on the date immediately following receipt of the hardship withdrawal.



In no event may the amount of a hardship withdrawal exceed the amount necessary
to satisfy the Member's financial need, taking into account the extent such need
may be satisfied through the use of other resources reasonably available to the
Member. To demonstrate such necessity, the Member must certify to the Committee
that the financial need cannot be satisfied:

Through reimbursement or compensation by insurance or otherwise,

By reasonable liquidation of the Member's assets, to the extent such liquidation
would not itself cause an immediate and heavy financial need,

By cessation of Qualified Deferred Earnings Contributions under the Plan, or

By distributions or nontaxable (at the time of the loan) loans from plans
maintained by the Company or any other employer, or by borrowing from commercial
sources on reasonable commercial terms.

For purposes of the above, the Member's resources shall be deemed to include the
assets of his spouse and minor children that are reasonably available to the
Member.

Except as provided in this Section X., a hardship withdrawal to a Member shall
not affect such Member's eligibility to continue to participate in the Plan, nor
shall it affect the non-withdrawn balance of such Member's Account or his rights
and privileges with respect thereto.

 

    SETTLEMENT UPON TERMINATION OF EMPLOYMENT



Upon termination of employment, a Member, or in case of death, his designated
beneficiary, which in the case of a married Member shall be the Member's spouse,
unless, with the written consent of the spouse that has been witnessed by a
notary public or Plan representative, another beneficiary has been designated,
or, if there is no spouse or other designated beneficiary, the Member's legal
representative, shall be entitled to the value of his Account, commencing as
soon as practicable thereafter, but in no event later than one year following
his termination of employment or death, as applicable, upon the following
conditions:

Termination of Employment

   

1. Forms of Benefit. A Member terminating employment, or in the case of a
   Disabled Member terminating employment, his legal representative if one has
   been appointed, shall settle his Account by selecting, in accordance with
   rules and procedures approved by the Committee, one of the following methods:
   
   in a lump sum distribution in cash equal to the full value of his Account
   invested in the Funds described in Section VII. hereof, as applicable,
   
   in a lump sum distribution in (i) Minerals Technologies Inc. common stock
   equal in value to all or any part of the Member's share in Fund V and the
   Company Match Fund (Fund M), if any, plus (ii) Pfizer Inc. common stock equal
   in value to all or any part of the Member's share in the Pfizer Common Stock
   Fund, if any, plus (iii) cash equal in amount to the Member's share in Funds
   I, II, III, IV, VI and VII, as applicable, and his remaining share in Fund V,
   the Company Match Fund (Fund M) and the Pfizer Common Stock Fund, if any,
   
   with respect to that portion of the Member's Account, if any, equal to the
   net value of such Member's Account as of March 31, 1997, in distributions in
   ten (10) substantially equal annual installments in cash equal to the full
   value of his Account invested in the Funds described in Section VII. hereof,
   as applicable, and the remaining portion of the Member's Account payable
   pursuant to paragraph (a) above, or
   
   with respect to that portion of the Member's Account, if any, equal to the
   net value of such Member's Account as of March 31, 1997, in distributions in
   ten (10) substantially equal annual installments in (i) Minerals Technologies
   Inc. common stock equal in value to all or any part of the Member's share in
   Fund V and the Company Match Fund (Fund M), if any, plus (ii) Pfizer Inc.
   common stock equal in value to all or any part of the Member's share in the
   Pfizer Common Stock Fund, if any, plus (iii) cash equal in amount to the
   Member's share in Funds I, II, III, IV, VI and VII, as applicable, and his
   remaining share in Fund V, the Company Match Fund (Fund M) and the Pfizer
   Common Stock Fund, if any, and the remaining portion of the Member's Account
   payable pursuant to paragraph (b) above.
   
   
   
   Notwithstanding the above, a Member who terminates employment prior to age
   65, other than by Disability, may only elect to settle his Account in
   accordance with Sections XI.A.1.(a) or (b) hereof. Regardless of the form of
   payment, all distributions shall comply with section 401(a)(9) of the Code
   and the Treasury regulations thereunder, including the minimum distribution
   incidental death benefit requirement of section 401(a)(9)(G) of the Code and
   the Treasury regulations thereunder, and such provisions shall override any
   Plan provisions otherwise inconsistent therewith.
   
   Notwithstanding the above, the installment distribution form of payment under
   Sections XI.A.1.(c) and (d) hereof shall not be available to any Member whose
   annuity starting date (within the meaning of section 417(f)(2) of the Code)
   is on or after April 1, 2003 or such later date as may be required pursuant
   to section 1.411(d)-4, Q&A 2(e)(1)(ii)(A) of the Treasury regulations.
   
   

2. Accounts Left in the Plan After Termination. Notwithstanding the foregoing,
   if a Member who has a balance of at least $5,000 in his Account (determined
   without regard to the amount in the Member's Account attributable to Rollover
   Contributions) terminates employment without having made a selection of the
   form of his benefit in accordance with rules and procedures approved by the
   Committee, his Account will remain in the Plan until he makes a total
   withdrawal of his Account, reaches age 65, becomes Disabled, or dies,
   whichever first occurs, at which time settlement will be made in a lump sum
   distribution in cash or, if so selected, in cash and/or stock, in accordance
   with Section XI.A.1.(b) hereof, equal to the full value of his Account,
   determined as of the Value Determination Date immediately following or
   coincident with the date such distribution is requested in accordance with
   rules and procedures approved by the Committee or the date of distribution,
   if earlier, less the applicable withholding tax. Such Account may be totally
   withdrawn or may be transferred among Funds in accordance with the terms of
   the Plan, prior to such distribution. Also, only one (1) partial withdrawal
   will be permitted with respect to such an Account following termination of
   employment.
   
   

3. Installment Distributions (Applicable to the Portion of the Member's Account,
   if any, equal to the March 31, 1997 Account balance). The initial installment
   distribution of a Member's Account pursuant to Sections XI.A.1.(c) and (d)
   hereof shall be equal to the value of the applicable portion of such Account
   as of the Value Determination Date immediately following or coincident with
   the date such distribution is requested in accordance with rules and
   procedures approved by the Committee, divided by the total number of
   installment distributions to be made. Subsequent installment distributions
   shall be equal to the value of such Account as of the Value Determination
   Date on the date of distribution, divided by the remaining number of
   installment distributions. For the purpose of determining the value of any
   Company or Pfizer Inc. common stock distributed hereunder, such value shall
   be the closing price of the stock on the New York Stock Exchange on such
   Value Determination Date.
   
   

4. Delayed Distribution of Account. Notwithstanding anything to the contrary in
   the Plan, the benefit of each Member will be distributed or commence to be
   distributed to him in accordance with section 401(a)(9) of the Code, the
   Treasury regulations thereunder and other official guidance issued
   thereunder. Notwithstanding the foregoing, any such Member who attains age 70
   1/2 before January 1, 2002, and who has not terminated employment with all
   Employers, shall have the right to have his distribution commence not later
   than April 1 of the calendar year following the calendar year in which the
   Member attains age 70 1/2. In addition, a terminating Member may, subject to
   Section XI.B. and Section XII hereof, have payment of his benefit commence at
   a date which shall be not more than thirteen (13) months following
   termination. Notwithstanding Section XI.A.3. hereof, in determining the value
   of the Account of a Member making such an election, the Value Determination
   Date immediately following or coincident with the date such withdrawal is
   requested in accordance with rules and procedures approved by the Committee
   shall be used.
   
   

5. Death. In the event of a Member's death, his designated beneficiary, which in
   the case of a married Member shall be the Member's Spouse unless with the
   written consent of the Spouse that has been witnessed by a notary public or
   Plan representative, another beneficiary has been designated, or, if there is
   no Spouse or other designated beneficiary, his legal representative, shall
   receive as soon as practicable thereafter, but in no event later than one (1)
   year following the Member's death, in cash the full value of the Member's
   Account, based upon both his share in the Funds described in Section VII.
   hereof, as applicable, or, in lieu of such cash payment such beneficiary or
   representative may select settlement of the Member's Account in accordance
   with the alternative available under Section XI.A.1.(b) hereof to a Member
   upon terminating employment, provided that an irrevocable selection in
   writing of such settlement is received by the Committee not more than six (6)
   months following such death. Where payment has commenced to a Member prior to
   his death, payment to his Spouse or his designated beneficiary shall be over
   a period that is no longer than the period under which the Member was
   receiving benefits.
   
   

Where distribution has not commenced to the Member at the time of his death,
payments to the Spouse of a Member shall be made in a lump sum no later than the
date on which the Member would have attained age 70 1/2, and distribution to the
designated beneficiary of a Member shall be made in a lump sum no later than one
(1) year following the date of the Member's death.

In determining the net value of a Member's Account hereunder, the applicable
Value Determination Date shall be the date of distribution. For the purpose of
determining the value of Company or Pfizer common stock, such value shall be the
closing price of the stock on the New York Stock Exchange on the applicable
Value Determination Date.

Form of Distributions



Notwithstanding anything in this Plan to the contrary, in the event that the
value of the Member's Account is less than or equal to $5,000 (determined
without regard to the amount in the Member's Account attributable to Rollover
Contributions) at the Value Determination Date immediately following or
coincident with termination of employment, such value shall be immediately paid
in a lump sum in accordance with Section XI.A.1.(a) hereof; provided, however, a
Member may request such lump sum to be paid in accordance with Section
XI.A.1.(b) hereof; provided, further, however that effective as of March 28,
2005, in the event of a mandatory distribution greater than $1,000 in accordance
with the provisions of this Section XI.B., if the Member does not elect to have
such distribution paid directly to an eligible retirement plan specified by the
Member in a direct rollover or to receive the distribution directly in
accordance with XI.A.1., then the plan administrator will pay the distribution
in a direct rollover to an individual retirement plan designated by the plan
administrator. Notwithstanding the foregoing, if the value of the Member's
Account exceeds $5,000 (determined without regard to the amount in the Member's
Account attributable to Rollover Contributions) and becomes distributable to him
on an immediate lump sum basis prior to his attaining age 65, no such
distribution shall be made to him unless he consents to such distribution, in
accordance with rules and procedures approved by the Committee, no more than
ninety (90) days and no less than thirty (30) days prior to the anticipated date
of the Member's distribution, as required by section 1.411(a)-11(c) of the
Treasury regulations. If a distribution is one to which sections 401(a)(11) and
417 of the Code do not apply, such distribution may commence less than thirty
(30) days after the notice required under section 1.411(a)-11(c) of the Treasury
regulations is given, provided that:

the Committee clearly informs the Member that the Member has a right to a period
of at least thirty (30) days after receiving the notice to consider the decision
of whether or not to elect a distribution (and, if applicable, a particular
distribution option), and

the Member, after receiving the notice, affirmatively elects a distribution.

Rollover Distributions



Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee's election under this Section XI., a distributee may elect,
at the time and in accordance with rules and procedures approved by the
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

An eligible rollover distribution is a distribution of all or any portion of the
balance to the credit of the distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee's designated
beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; any amount that is distributed on account of hardship; and the
portion of any distribution that is attributable to after-tax Employee
contributions unless such after-tax Employee contributions are (a) transferred
to an individual retirement account or annuity described in Code Section 408(a),
or (b) transferred through a trustee-to-trustee transfer to a qualified defined
contribution plan described in section 401(a) or 403(a) of the Code that agrees
to separately account for such after-tax Employee contributions.

An eligible retirement plan is an individual retirement account described in
section 408(a) of the Code, an individual retirement annuity described in
section 408(b) of the Code, an annuity plan described in section 403(a) of the
Code, a qualified trust described in section 401(a) of the Code, the terms of
which permit acceptance of the distributee's eligible rollover distribution, an
annuity contract described in section 403(b) of the Code and an eligible plan
under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from the Plan.

A distributee is an Employee or former Employee. In addition, the Employee's or
former Employee's surviving Spouse and the Employee's or former Employee's
Spouse or former Spouse who is the alternate payee under a qualified domestic
relations order, as defined in section 414(p) of the Code, are distributees with
regard to the interest of the Spouse or former Spouse. A direct rollover is a
payment by the Plan to the eligible retirement plan specified by the
distributee.

In the event that the provisions of this Section XI.C. or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section XI.C. or applicable part thereof shall be ineffective without necessity
of further amendment of the Plan.

Qualified Domestic Relations Order



Notwithstanding any other provision of the Plan to the contrary, distribution of
the amount to the credit of a Member's Account shall be made in accordance with
the terms of a qualified domestic relations order, as defined in section 414(p)
of the Code, issued with respect to a Member's Spouse, former Spouse, child or
other dependent or any person specified in such order provided such order and
the terms thereof meet the requirements of section 206(d) of ERISA. The
Committee shall have full and complete discretion to determine whether a
domestic relations order constitutes a "qualified domestic relations order," as
defined in section 414(p) of the Code, and whether the putative alternate payee
under such an order otherwise qualifies for benefits under the Plan.
Notwithstanding any other provision of the Plan to the contrary, if the amount
payable to an alternate payee under a qualified domestic relations order is less
than or equal to $5,000, such amount shall be paid in one lump sum as soon as
practicable following the qualification of the order, if such order provides for
such payment. If the amount exceeds $5,000, it may be paid as soon as
practicable following the qualification of the order if the alternate payee
named in such order consents thereto and if such order provides for such
payment; otherwise it may not be payable prior to the earlier of: (1) the date
on which the Member is entitled to a distribution under the Plan, or (2) the
later of (a) the Member's attainment of age 50, or (b) the earliest date on
which the Member could begin receiving benefits under the Plan if the Member
terminated employment.

Limitation on Distribution of Qualified Deferred Earnings Contributions



Qualified Deferred Earnings Contributions and any income allocable to such
amounts, shall not be distributable earlier than the Member's termination of
employment, death or hardship distribution. Such amounts may also be
distributed, pursuant to section 401(k)(10) of the Code and solely in the form
of a "lump sum distribution," as defined in section 401(k)(10)(B)(ii) of the
Code, upon:

termination of the Plan without the establishment or maintenance of another
defined contribution plan (other than an "employee stock ownership plan," as
defined in section 4975(e)(7) of the Code) by the Company,

the disposition by the Company of at least 85% of the assets used by the Company
in a trade or business thereof, to a corporation not required after such
disposition to be aggregated with the Company pursuant to section 414(b), (c),
(m) or (o) of the Code, where the Company continues to maintain the Plan after
such disposition, and solely with respect to Employees who, subsequent to such
disposition, continue employment with the corporation acquiring such assets, or

the disposition by the Company of the Company's interest in a subsidiary, to an
entity not required after such disposition to be aggregated with the Company
pursuant to section 414(b), (c), (m) or (o) of the Code, where the Company
continues to maintain the Plan after such disposition, and solely with respect
to Employees who, subsequent to such disposition, continue employment with such
subsidiary.



    MINIMUM DISTRIBUTION REQUIREMENTS





General Rules

1. Effective Date. The provisions of this Section XII will apply for purposes of
   determining required minimum distributions for calendar years beginning with
   the 2003 calendar year.

2. Precedence. The requirements of this Section XII will take precedence over
   any inconsistent provisions of the plan.

3. Requirements of Treasury Regulations Incorporated. All distributions required
   under this Section XII will be determined and made in accordance with the
   Treasury regulations under section 401(a)(9) of the Code.

 

Time and Manner of Distribution

1. Required Beginning Date. The Member's entire interest will be distributed, or
   begin to be distributed, to the Member no later than the Member's Required
   Beginning Date.

2. Death of Member Before Distributions Begin. If the Member dies before
   distributions begin, the Member's entire interest will be distributed, or
   begin to be distributed, no later than as follows:
   
   a. If the Member's surviving Spouse is the Member's sole Designated
      Beneficiary, then distributions to the surviving Spouse will begin by
      December 31 of the calendar year immediately following the calendar year
      in which the Member died, or by December 31 of the calendar year in which
      the Member would have attained age 70 1/2, if later.
   
   b. If the Member's surviving Spouse is not the Member's sole Designated
      Beneficiary, then distributions to the Designated Beneficiary will begin
      by December 31 of the calendar year immediately following the calendar
      year in which the Member died.
   
   c. If there is no Designated Beneficiary as of September 30 of the year
      following the year of the Member's death, the Member's entire interest
      will be distributed by December 31 of the calendar year containing the
      fifth anniversary of the Member's death.
   
   d. If the Member's surviving Spouse is the Member's sole Designated
      Beneficiary and the surviving Spouse dies after the Member but before
      distributions to the surviving Spouse begin, this Section XII.B.2., other
      than Section XII.B.2.(a), will apply as if the surviving Spouse were the
      Member.
   
   For purposes of this Section XII.B.2.and Section XII.D., unless Section
   XII.B.2.(d) applies, distributions are considered to begin on the Member's
   Required Beginning Date. If Section XII.B.2.(d) applies, distributions are
   considered to begin on the date distributions are required to begin to the
   surviving Spouse under Section XII.B.2.(a).

3. Forms of Distribution. Unless the Member's interest is distributed in a
   single sum on or before the Required Beginning Date, as of the first
   Distribution Calendar Year distributions will be made in accordance with
   sections XII.C. and XII.D hereof.

 

Required Minimum Distributions During Member's Lifetime

1. Amount of Required Minimum Distribution For Each Distribution Calendar Year.
   During the Member's lifetime, the minimum amount that will be distributed for
   each Distribution Calendar Year is the lesser of:
   
   a. the quotient obtained by dividing the Member's Account Balance by the
      distribution period in the Uniform Lifetime Table set forth in section
      1.401(a)(9)-9 of the Treasury regulations, using the Member's age as of
      the Member's birthday in the Distribution Calendar Year; or
   
   b. if the Member's sole Designated Beneficiary for the Distribution Calendar
      Year is the Member's Spouse, the quotient obtained by dividing the
      Member's Account Balance by the number in the Joint and Last Survivor
      Table set forth in section 1.401(a)(9)-9 of the Treasury regulations,
      using the Member's and Spouse's attained ages as of the Member's and
      Spouse's birthdays in the Distribution Calendar Year.

2. Lifetime Required Minimum Distributions Continue Through Year of Member's
   Death. Required minimum distributions will be determined under this Section
   XII.C. beginning with the first Distribution Calendar Year and up to and
   including the Distribution Calendar Year that includes the Member's date of
   death.

 

Required Minimum Distributions After Member's Death.

1. Death On or After Date Distributions Begin.
   
   a. Member Survived by Designated Beneficiary. If the Member dies on or after
      the date distributions begin and there is a Designated Beneficiary, the
      minimum amount that will be distributed for each Distribution Calendar
      Year after the year of the Member's death is the quotient obtained by
      dividing the Member's Account Balance by the longer of the remaining Life
      Expectancy of the Member or the remaining Life Expectancy of the Member's
      Designated Beneficiary, determined as follows:
      
      i.   The Member's remaining Life Expectancy is calculated using the age of
           the Member in the year of death, reduced by one for each subsequent
           year.
      
      ii.  If the Member's surviving Spouse is the Member's sole Designated
           Beneficiary, the remaining Life Expectancy of the surviving Spouse is
           calculated for each Distribution Calendar Year after the year of the
           Member's death using the surviving Spouse's age as of the Spouse's
           birthday in that year. For Distribution Calendar Years after the year
           of the surviving Spouse's death, the remaining Life Expectancy of the
           surviving Spouse is calculated using the age of the surviving Spouse
           as of the Spouse's birthday in the calendar year of the Spouse's
           death, reduced by one for each subsequent calendar year.
      
      iii. If the Member's surviving Spouse is not the Member's sole Designated
           Beneficiary, the Designated Beneficiary's remaining Life Expectancy
           is calculated using the age of the beneficiary in the year following
           the year of the Member's death, reduced by one for each subsequent
           year.
   
   b. No Designated Beneficiary. If the Member dies on or after the date
      distributions begin and there is no Designated Beneficiary as of September
      30 of the year after the year of the Member's death, the minimum amount
      that will be distributed for each Distribution Calendar Year after the
      year of the Member's death is the quotient obtained by dividing the
      Member's Account Balance by the Member's remaining Life Expectancy
      calculated using the age of the Member in the year of death, reduced by
      one for each subsequent year.
   
    
   
   Death Before Date Distributions Begin.
   
   a. Member Survived by Designated Beneficiary. If the Member dies before the
      date distributions begin and there is a Designated Beneficiary, the
      minimum amount that will be distributed for each Distribution Calendar
      Year after the year of the Member's death is the quotient obtained by
      dividing the Member's Account Balance by the remaining Life Expectancy of
      the Member's Designated Beneficiary, determined as provided in Section
      XII.D.1.
   
   b. No Designated Beneficiary. If the Member dies before the date
      distributions begin and there is no Designated Beneficiary as of September
      30 of the year following the year of the Member's death, distribution of
      the Member's entire interest will be completed by December 31 of the
      calendar year containing the fifth anniversary of the Member's death.
   
   c. Death of Surviving Spouse Before Distributions to Surviving Spouse Are
      Required to Begin. If the Member dies before the date distributions begin,
      the Member's surviving Spouse is the Member's sole Designated Beneficiary,
      and the surviving Spouse dies before distributions are required to begin
      to the surviving Spouse under Section XII.B.2.(a), this Section XIID.2.
      will apply as if the surviving Spouse were the Member.
   
    

Definitions

1. Designated Beneficiary. The individual who is designated as the beneficiary
   under Section XI.A.5. of the plan and is the designated beneficiary under
   section 401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1,
   Q&A-4, of the Treasury regulations.

2. Distribution Calendar Year. A calendar year for which a minimum distribution
   is required. For distributions beginning before the Member's death, the first
   distribution calendar year is the calendar year immediately preceding the
   calendar year which contains the Member's Required Beginning Date. For
   distributions beginning after the Member's death, the first Distribution
   Calendar Year is the calendar year in which distributions are required to
   begin under Section XII.B.2. The required minimum distribution for the
   Member's first Distribution Calendar Year will be made on or before the
   Member's Required Beginning Date. The required minimum distribution for other
   Distribution Calendar Years, including the required minimum distribution for
   the Distribution Calendar Year in which the Member's Required Beginning Date
   occurs, will be made on or before December 31 of that Distribution Calendar
   Year.

3. Life Expectancy. Life Expectancy as computed by use of the Single Life Table
   in section 1.401(a)(9)-9 of the Treasury regulations.

4. Member's Account Balance. The account balance as of the last valuation date
   in the calendar year immediately preceding the Distribution Calendar Year
   (valuation calendar year) increased by the amount of any contributions made
   and allocated or forfeitures allocated to the account balance as of dates in
   the valuation calendar year after the valuation date and decreased by
   distributions made in the valuation calendar year after the valuation date.
   The account balance for the valuation calendar year includes any amounts
   rolled over or transferred to the plan either in the valuation calendar year
   or in the Distribution Calendar Year if distributed or transferred in the
   valuation calendar year.

5. Required Beginning Date. The April 1st of the calendar year immediately
   following the later of: (i) the calendar year in which the Member attains age
   70 1/2 or (ii) the calendar year in which the Member retires; provided,
   however, that subsection (ii) hereof shall not apply in case of a Member who
   is a 5% owner as defined in section 416 of the Code at any time during the
   Plan Year ending with or within the calendar year in which such Member
   attains 70 1/2.

 

    SAVINGS AND INVESTMENT PLAN COMMITTEE



This Plan shall be administered by a Savings and Investment Plan Committee
consisting of at least three (3) persons, who may be Members of the Plan,
appointed by the Board of Directors of the Company. Members of the Committee
shall serve at the pleasure of the Board of Directors of the Company, and may
resign at any time upon due notice in writing. The Committee shall act by a
majority of its members, and the Secretary thereof shall certify its actions to
the Trustee.

1.    The Committee shall be the Plan Administrator and shall have fiduciary
responsibility under the Employee Retirement Income Security Act of 1974, as
amended, for the general operation of the Plan, and the exclusive authority and
responsibility (i) to appoint and remove or select investment managers, if any,
the Trustee or any successor Trustee under the Plan and the Trust Agreement and
pooled investment vehicles and investment advisers thereof, (ii) to direct the
segregation of all or a portion of the assets of the Plan Trust into an
investment manager account or accounts at any time and from time to time and to
add or to withdraw assets from such investment manager account or accounts as it
deems desirable or appropriate, (iii) to direct the Trustee to enter into a
group annuity contract or contracts, in such form and on such terms as may be
approved by the Committee to provide for annuity settlements under the Plan, and
(iv) to direct the Trustee to enter into one (1) or more investment contracts
with one or more insurance companies or financial institutions as provided in
Section VII.A. hereof and in the Trust Agreement; provided, however, that,
except as expressly set forth above, the Committee shall have no responsibility
for or control over the investment of the Plan assets held in the Funds
established hereunder. The Committee may appoint or employ, and compensate such
persons as it deems necessary to render advice with respect to any
responsibility of the Committee under the Plan. The Committee may allocate to
any one (1) or more of its members any responsibility that it may have under the
Plan and may designate any other person or persons to carry out any
responsibility of the Committee under the Plan. Any person may serve in more
than one fiduciary capacity with respect to the Plan.



2.    The Committee shall administer the Plan in accordance with its terms and
shall have all powers necessary to carry out the provisions of the Plan not
otherwise reserved to the Company, the Board of Directors or the Trustee. The
Committee shall have all powers to administer the Plan, within its discretion,
other than the power to invest or reinvest the assets of the Plan to the extent
such powers have been delegated to the Trustee, an insurance company and/or an
asset manager. The Committee shall have total and complete discretion to
interpret the Plan and to determine all questions arising in the administration,
interpretation and application of the Plan, including the power to construe and
interpret the Plan; to decide questions relating to an individual's eligibility
to participate in the Plan and/or eligibility for benefits and the amounts
thereof; to have fact finder discretionary authority to decide all facts
relevant to the determination of eligibility for benefits or participation; to
make such adjustments as it deems necessary or desirable to correct any
arithmetical or accounting errors; to determine the amount, form, and timing of
any distribution to be made hereunder; to approve and enforce any loan hereunder
including the repayment thereof, as well as to resolve any conflict. The
Committee shall have the discretion to make factual determinations relating to
the amount and manner of any allocations and distributions of benefits. In
making its decisions, the Committee shall be entitled to, but need not rely
upon, information supplied by a Member, beneficiary or representative thereof.
The Committee shall have full and complete discretion to determine whether a
domestic relations order constitutes a "qualified domestic relations order"
under applicable law and whether the putative alternative payee under such an
order otherwise qualifies for benefits hereunder. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in such manner and to
such extent as it shall deem necessary to carry out the purposes of the Plan.
The Committee's decision in such matters shall be binding and conclusive as to
all parties.



3.    The Committee shall determine whether a judgment, decree, or order,
including approval of a property settlement agreement, made pursuant to a state
domestic relations law, including a community property law, that relates to the
provision of child support, alimony payments, or marital property rights of a
Spouse, former Spouse, child, or other dependent of the Member is a qualified
domestic relations order within the meaning of section 414(p) of the Code, and
shall give the required notices and segregate any amounts that may be subject to
such order if it is a qualified domestic relations order, and shall administer
the distributions required by any such qualified domestic relations order.



4.    The Committee is authorized to make such uniform rules as may be necessary
to carry out the provisions of the Plan and shall determine, in its sole
discretion, any questions arising in the administration, interpretation and
application of the Plan, which determination shall be conclusive and binding on
all parties. In exercising such powers and authorities, the Committee shall at
all times exercise good faith, apply standards of uniform application, and
refrain from arbitrary action. The Committee is also authorized to adopt such
uniform rules as it may consider necessary or desirable for the conduct of its
affairs and the transaction of its business, including, but not limited to, the
power on the part of the Committee to act without formally convening and to
provide that action of the Committee may be expressed by written instruments
signed by a majority of its members. It shall elect a Secretary, who need not be
a member of the Committee, who shall record the minutes of its proceedings and
shall perform such other duties as may from time to time be assigned to him. The
Committee may retain legal counsel (who may be the General Counsel of the
Company) when and if it be found necessary or convenient to do so, and may also
employ such other assistants, clerical or otherwise, as may be needed, and
expend such monies as may be required for the proper performance of its work.
Such costs and expenses shall be borne by the Company in accordance with the
provisions of this Section XIII.



5.    To the extent permitted by law, the Committee, the Boards of Directors of
the Employers, and the Employers and their respective officers shall not be
liable for the directions, actions or omissions of any agent, legal or other
counsel, accountant or any other expert who has agreed to the performance of
administrative duties in connection with the Plan or Trust. The Committee, the
Boards of Directors of the Employers, and the Employers and their respective
officers shall be entitled to rely upon all certificates, reports, data,
statistics, analyses and opinions which may be made by such experts and shall be
fully protected in respect to any action taken or suffered by them in good faith
reliance upon any such certificates, reports, data, statistics, analyses or
opinions; all actions so taken or suffered shall be conclusive upon each of them
and upon all persons having or claiming to have any interest in or under the
Plan.

Each member of the Committee shall be indemnified by the Company against all
costs and expenses (including counsel fees but excluding any amount representing
a settlement unless such settlement be approved by the Company) reasonably
incurred by or imposed upon him in connection with or resulting from any action,
suit or proceeding to which he may be made a party by reason of his being or
having been a member of the Committee (whether or not he continues to be a
member of the Committee at the time when such cost or expense is incurred or
imposed), to the full extent of the law. The foregoing rights of indemnification
shall not be exclusive of other rights to which any member of the Committee may
be entitled as a matter of law, contract or otherwise.

 

    TRUST AGREEMENT



The Company shall enter into a written Trust Agreement with a trustee of its
choice, to become effective upon the date this Plan becomes effective, providing
for the administration of the Funds established hereunder. The Trust Agreement
shall provide that all of the Funds will be held, managed, invested and
re-invested and distributed thereunder in accordance with its provisions and the
provisions of the Plan. The Trust Agreement shall provide that it may be amended
in whole or in part by the Company at any time or from time to time and in any
manner, except that no part of the Trust Fund, either by reason of any
amendment, or otherwise, shall ever be used for or diverted to purposes other
than for the exclusive benefit of Members and their beneficiaries and the
payment of administrative expenses. The Trust Agreement shall be deemed to form
a part of the Plan, and any and all rights or benefits which may accrue to any
person under this Plan shall be subject to all the terms and provisions of the
Trust Agreement.

 

    ASSOCIATE COMPANIES





Any corporation of which the Company owns directly or indirectly 80% of the
issued and outstanding shares of stock, with the consent of the Company, by
taking appropriate corporate action may become an Associate Company and secure
the benefits of this Plan for its employees by adopting this Plan as its Plan,
by becoming party to the Trust Agreement, and by taking such other actions as
the Company shall consider necessary or desirable to accomplish that purpose.
The Company may, upon thirty (30) days' written notice, request an Associate
Company to withdraw from the Plan, and upon the expiration of such thirty (30)
day period, unless such Associate Company has taken appropriate corporate action
to accomplish such withdrawal, such Associate Company shall be deemed to have
withdrawn from the Plan. Accounts of the Members of such Associate Company shall
be vested and settled in the manner provided in Section XXIII.C. hereof.

Any Associate Company may at any time segregate from further participation in
the Trust under the Trust Agreement. Such Associate Company shall file with the
Trustee a document evidencing its segregation from the Trust Fund and its
continuance of a Trust in accordance with the provisions of the Trust Agreement
as though such Associate Company were the sole creator thereof. In such event,
the Trustee shall deliver to itself as Trustee of such trust such part of the
Trust Fund as may be determined by the Committee to constitute the appropriate
share of the Trust Fund then held in respect of the Members of such Associate
Company. Such former Associate Company may thereafter exercise in respect of
such Trust Agreement all the rights and powers reserved to the Company and to
the Committee under the provisions of the Trust Agreement.



In a similar manner, the appropriate share of the Trust Fund determined by the
Committee to be then held in respect of Members in any division, plant, location
or other identifiable group or unit of the Company or an Associate Company may
be segregated, and the Trustee shall hold such segregated assets in the same
manner and for the same purpose as provided above in the event of segregation of
an Associate Company, and the Company or any successor owner of the segregated
unit shall have the rights and powers hereinabove provided for a segregated
Associate Company.

 

    VOTING RIGHTS





The Trustee shall have the sole and exclusive right to vote any securities held
in Funds I, II, III, IV, VI and VII, in its discretion. With respect to Minerals
Technologies Inc. common stock held in Fund V and the Company Match Fund (Fund
M), each Member shall be entitled to give voting instructions to the Trustee
with respect to his interest, if any, in such stock. Each Member's interest in
Minerals Technologies Inc. common stock shall be computed by multiplying the
total number of shares held by the Trustee on the applicable shareholder record
date by the ratio of the value of Fund V and the Company Match Fund (Fund M), if
any, credited to such Member (as of the most recent Value Determination Date
prior to the shareholder record date for which the Committee has completed its
determination of the value of such Funds and delivered the results of such
determination to the Trustee, but in no event shall such Value Determination
Date be more than sixty (60) days prior to the shareholder record date) to the
total value of all Minerals Technologies Inc. common stock credited to all
Members as of such Value Determination Date, excluding the value of such stock
allocated to Members whose accounts have been distributed prior to the
shareholder record date. Written notice of any meeting of the Company, the proxy
statement and a request for voting instructions will be mailed by the Company to
each Member having an interest in Fund V and/or the Company Match Fund (Fund M),
except those Members having only a fractional interest in a common share of the
Company. The Trustee shall vote shares and fractional shares of such Company
common stock in accordance with the written direction of each Member with
respect to his interest, if any, provided such direction is received by the
Trustee at least three (3) days before the date set for the meeting at which
such Company common stock is to be voted. Shares and fractional shares of
Company common stock with respect to which no such direction shall be timely
given, shall be voted in the same ratio, to the nearest whole vote, as the
shares with respect to which instructions were received from Members. In the
event of a tender or exchange offer for Company common stock, each Member shall
determine whether his shares shall be tendered or exchanged by notifying the
Trustee in writing on a form to be supplied by the Company. In connection with
any such tender or exchange offer, the Company shall notify each affected Member
of such tender or exchange offer and distribute such information as is
distributed to shareholders in connection therewith. Such determination shall be
held in confidence by the Trustee. Shares and fractional shares of Company
common stock with respect to which no direction shall be timely given shall not
be tendered or exchanged by the Trustee on the assumption that the Member does
not wish to have his shares tendered or exchanged.

With respect to Pfizer Inc. common stock held in Pfizer Inc. Common Stock Fund,
each Member shall be entitled to give voting instructions to the Trustee with
respect to his interest, if any, in such stock. Each Member's interest in Pfizer
Inc. common stock shall be computed by multiplying the total number of shares
held by the Trustee on the applicable shareholder record date by the ratio of
the value of the Pfizer Inc. Common Stock Fund, if any, credited to such Member
(as of the most recent Value Determination Date prior to the shareholder record
date for which the Committee has completed its determination of the value of
such Fund and delivered the results of such determination to the Trustee, but in
no event shall such Value Determination Date be more than sixty (60) days prior
to the shareholder record date) to the total value of all Pfizer Inc. common
stock credited to all Members as of such Value Determination Date, excluding the
value of such stock allocated to Members whose accounts have been distributed
prior to the shareholder record date. Written notice of any meeting of Pfizer
Inc., the proxy statement and a request for voting instructions will be mailed
by the Trustee to each Member having an interest the Pfizer Inc. Common Stock
Fund, except those Members having only a fractional interest in a common share
of Pfizer Inc. The Trustee shall vote shares and fractional shares of such
Pfizer Inc. common stock in accordance with the written direction of each Member
with respect to his interest, if any, provided such direction is received by the
Trustee at least three days before the date set for the meeting at which such
Pfizer Inc. common stock is to be voted. Shares and fractional shares of Pfizer
Inc. common stock with respect to which no such direction shall be timely given,
shall be voted in the same ratio, to the nearest whole vote, as the shares with
respect to which instructions were received from Members.



    ADMINISTRATIVE COSTS



Subject to the provisions of Section VII.A. hereof pertaining to charges to
Member Accounts for certain investment transactions, all costs and expenses of
administering the Plan (except certain expenses with respect to the processing
of loan applications and with respect to the Mutual Fund Window which shall be
borne by such Member and except for the fees and charges of the investment
managers which shall be charged against the applicable investment fund) shall be
borne by the Company, and until so paid shall represent a lien in favor of the
Trustee, or investment manager, as applicable, against each respective Fund.

 

    NON-ALIENATION OF BENEFITS



No benefit payable under the provisions of the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void; nor shall
benefits be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of any Member or beneficiary except as
specifically provided (i) by a qualified domestic relations order within the
meaning of section 414(p) of the Code, or (ii) in connection with a judgment or
settlement entered into on or after August 5, 1997, involving the Plan pursuant
to the requirements of section 401(a)(13)(C) of the Code.

 

    NOTICE



Whenever an Employer, the Committee or the Trustee is required to take action
pursuant to a request or direction from an eligible Employee or a Member
participating in the Plan, such request or direction must be given at such time
and in the form prescribed by the Employer, the Committee or the Trustee, as
applicable.

 

    INVESTMENTS



Each Member shall assume all risk in connection with any decrease in the market
value of any investment in the respective Funds in which he participates,
including Fund V, the Company Match Fund (Fund M) and the Pfizer Common Stock
Fund, if any, and such Funds shall be the sole source of all payments to be made
under the Plan.

Neither the Company, any Associate Company, the Committee or the Trustee, nor
any officer or employee of any of them, is authorized to advise a Member as to
the manner in which his contributions to the Plan should be invested. The
election of the Fund or Funds in which a Member participates is his sole
responsibility, and the fact that designated Funds are available to Members for
investment or that limitations may be established with respect to maximum
investments in one or more Funds shall not be construed as a recommendation for
or against the investment of a Member's contributions hereunder in any of such
Funds.

 

    TREASURY APPROVAL



This Plan and the contributions thereto shall be conditional upon a
determination by the Internal Revenue Service that the Plan meets the applicable
requirements of section 401(a) of the Code and that the Trust is exempt under
section 501(a) of the Code. Contributions made to the Plan are conditioned upon
their deductibility under the Code.

 

    MISCELLANEOUS





The provisions of the Plan shall be construed, regulated and administered
according to the laws of the State of New York, except to the extent superseded
by any controlling Federal statute.

If any Member, former Member, or beneficiary, in the judgment of the Committee,
is legally, physically or mentally incapable of personally receiving and
receipting for any payment due hereunder payment may be made to the guardian or
other legal representative of such Member, former Member or beneficiary or to
such other person or institution who, in the opinion of the Committee, is then
maintaining or has custody of such Member, former Member or beneficiary. Such
payments shall constitute a full discharge with respect to such payments.

Nothing contained herein or in the Trust Agreement shall entitle any Member,
former Member, beneficiary or any other person to the right or privilege of
examining or having access to the books or records of the Company, any Associate
Company, the Committee or the Trustee; nor shall any such person have any right,
legal or equitable, against the Company or an Associate Company, or any
director, officer, employee, agent or representative thereof, or against the
Committee or the Trustee, except as expressly provided herein.

The Committee shall be fully protected in respect to any action taken or
suffered by them in good faith in reliance upon the advice or opinion of any
actuary, accountant, legal counsel, appraiser, or physician, and all action so
taken or suffered shall be conclusive upon all Members, former Members,
beneficiaries, heirs, distributees, personal representatives and any other
person claiming under the Plan.

Participation in the Plan shall not be construed as conferring any legal rights
upon any Member for a continuation of employment nor shall it interfere with the
rights of the Company or any Associate Company to terminate any Member and to
treat him without regard to the effect which such treatment might have upon him
as a Member.

Notwithstanding any other provision of the Plan to the contrary, an Insider (as
defined in Section X. hereof) may not elect to (i) increase his interest in Fund
V (whether by direction of future After-Tax or Qualified Deferred Earnings
Contributions or by transfer of amounts into Fund V from other Funds pursuant to
Section VII.A. hereof) within six (6) months of an election to decrease his
interest in Fund V or withdraw from Fund M (or in an investment in Minerals
Technologies Inc. common stock under another plan of the Company), or (ii)
decrease his interest, if any, in Fund V (whether by direction of future
After-Tax Contributions or Qualified Deferred Earnings Contributions or by
transfer of amounts out of Fund V to other Funds pursuant to Section VII.A.
hereof) or Fund M within six (6) months of an election to increase his interest
in Fund V (or in an investment in Mineral Technologies Inc. common stock under
another plan of the Company), or (iii) increase his interest in Fund V (whether
by direction of future After-Tax Contributions or Qualified Deferred Earnings
Contributions or by transfer of amounts into Fund V from other Funds pursuant to
Section VII.A. hereof) within six (6) months of (I) a cash withdrawal from his
Account (other than a cash withdrawal in connection with such Insider's
termination of employment) to the extent that such withdrawal results in a
withdrawal of an amount invested in Fund V or Fund M, or (II) a withdrawal from
any other plan maintained by the Company (other than a cash withdrawal in
connection with such Insider's termination of employment) to the extent that
such withdrawal constitutes a withdrawal of Mineral Technologies Inc. common
stock. To the extent any provision of the Plan or action of the Plan
administrators involving an Insider is deemed not to comply with an applicable
condition of Rule 16b-3, it shall be deemed null and void as to such Insider, to
the extent permitted by law and deemed advisable by the Plan administrators.

 

    TERMINATION, AMENDMENT OR SUSPENSION OF THE PLAN



 A. The Company expects to continue the Plan indefinitely but reserves the right
    to amend, suspend or discontinue it in whole or in part at any time and in
    its sole and absolute discretion of its Board of Directors in accordance
    with its established rules of procedure. Such amendments or modifications
    may be retroactive if necessary or appropriate to qualify or maintain the
    Plan or Trust as a Plan or Trust meeting the requirements of section 401 of
    the Code, to secure and maintain the tax exemption of the Trust under
    section 501 of the Code, and in order that the contributions to the Plan be
    deductible under section 404(a) of the Code or any other applicable
    provisions of the Code and Treasury regulations issued thereunder.
    
    In the event of suspension of the Plan, all provisions of the Plan shall
    continue in effect during such period of suspension, except Sections V.,
    VI., and those provisions of Section X. hereof which permit resumption of
    contributions. Upon continuous suspension of the Plan for a period of three
    (3) years, the Plan shall terminate.
    
    In the event of termination of the Plan in whole or in part or upon the
    complete discontinuance of contributions, Accounts of affected Members shall
    be settled and distributed under the provisions of Section XI.A. hereof as
    though the termination of employment had occurred on the date of such
    termination or discontinuance; provided, however, that the amount
    distributed to affected Member's and beneficiaries shall be the net value of
    the Member's Account determined as of the Value Determination Date on the
    date of distribution.
    
    The Committee may make administrative changes to the Plan so as to conform
    with or take advantage of governmental requirements, statutes or
    regulations.
    
     

    PLAN MERGERS AND CONSOLIDATIONS



In the event of any merger or consolidation of the Plan with, or transfer in
whole or in part of the assets and liabilities of the Trust Fund to another
trust fund held under any other plan of deferred compensation maintained or to
be established for the benefit of all or some of the Members of this Plan, the
assets of the Trust Fund applicable to such Members shall be transferred to the
other trust fund only if:

each Member would, if either this Plan or the other plan then terminated,
receive a benefit immediately after the merger, consolidation or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer if this Plan had then
terminated; and

the Employer and any new or successor employer of the affected Members shall
authorize such transfer of assets.



    CLAIMS PROCEDURE



 A. If an Employee, Member or beneficiary ("Claimant") who had made application
    for, received a distribution of or has otherwise claimed entitlement to
    amounts in a Member's Account receives an adverse determination with respect
    to a claim for benefits which determination results, wholly or partially, in
    the denial, reduction or termination of benefits under the Plan, or the
    failure to provide full or partial payment, or if such adverse determination
    is based upon eligibility, the Vice President -- Organization and Human
    Resources, Minerals Technologies Inc. (the "Plan Representative") shall
    provide the Claimant with written notification or electronic notification
    (in accordance with the requirements of sections 2520.104b-1(c)(1)(i), (iii)
    and (iv) of the Department of Labor regulations) of the adverse
    determination with respect to the claim within a reasonable period of time,
    but not later than ninety (90) days after the claim has been received by the
    Plan; provided, however, that, in the event of special circumstances, such
    period may be extended beyond the initial ninety-day period but not later
    than one hundred and eighty (180) days after the claim has been received by
    the Plan. In the event of such an extension, the Claimant shall be notified
    in writing of the extension prior to the expiration of the initial
    ninety-day period. Such notification shall explain the special circumstances
    requiring the extension and indicate the date by which the Plan expects to
    render a determination with respect to the claim.

 B. The notification of the adverse determination with respect to a claim
    provided to the Claimant shall set forth the following:
    
    1. the specific reason or reasons for the adverse determination;
    
    2. reference to the specific Plan provisions on which the adverse
       determination is based;
    
    3. a description of any material or information necessary for the Claimant
       to perfect the claim and an explanation of why such material or
       information is necessary;
    
    4. appropriate information as to the steps to be taken if the Claimant
       wishes to submit the claim for review, including any time limits
       applicable with respect to such steps; and
    
    5. a statement of the Claimant's right to bring a civil action under section
       502(a) of ERISA following the adverse determination on review with
       respect to the claim.

 C. Any request for a review must be made in writing to the Plan Representative
    within sixty (60) days of the date the Plan Representative notifies the
    Claimant of the adverse determination with respect to the claim. Upon
    receipt by the Plan of the request for review, the claim will be reviewed by
    the Committee. A Claimant's request for a review must be given a full and
    fair review by the Committee. In connection with such request, the Claimant,
    or his duly authorized representative, may:
    
    1. upon request and free of charge, have reasonable access to all documents,
       records and other information that is relevant (within the meaning of
       section 2560.503-1(m)(8) of the Department of Labor regulations) to the
       claim; and
    
    2. submit written comments, documents, records and other information
       relating to the claim.

 D. The review of the claim by the Committee shall take into account all
    comments, documents, records and other information submitted by the Claimant
    relating to the claim, without regard to whether such information was
    submitted or considered in the initial determination.
    
    If the Committee deems it appropriate, it may hold a hearing with respect to
    a claim. If a hearing is held, the Claimant shall be entitled to be
    represented by counsel. The determination of the Committee shall be made
    within a reasonable period of time, but not later than sixty (60) days after
    receipt by the Plan of the request for review, unless special circumstances
    (such as the need to hold a hearing) require an extension of time, in which
    event such determination shall be rendered not later than one hundred and
    twenty (120) days after receipt by the Plan of the request for review. If
    such an extension is required, written notification of the extension shall
    be furnished to the Claimant prior to the expiration of the initial
    sixty-day period. Such notification shall explain the special circumstances
    requiring the extension and indicate the date by which the Plan expects to
    render a determination with respect to the review of the claim.

 E. The Committee shall provide the Claimant with written notification or
    electronic notification (in accordance with the requirements of section
    2520.104b-1(c)(1)(i), (iii) and (iv) of the Department of Labor regulations)
    of its determination with respect to its review of the claim. If the adverse
    determination with respect to the claim is upheld by the Committee, the
    notification shall set forth:
    
    1. the specific reason or reasons for the adverse determination;
    
    2. reference to the specific Plan provisions on which the adverse
       determination is based;
    
    3. a statement that the Claimant is entitled to receive upon request and
       free of charge, reasonable access to, and copies of, all documents,
       records and other information relevant (within the meaning of section
       2560.503-1(m)(8) of the Department of Labor regulations) to the adverse
       determination with respect to the claim; and
    
    4. a statement of the Claimant's right to bring a civil action under section
       502(a) of ERISA following the adverse determination on review with
       respect to the claim.

 F. All interpretations, determinations and decisions of the Committee with
    respect to any claim shall be made by the Committee in its sole discretion
    based on the Plan and documents presented to it and shall be final,
    conclusive and binding.

 

    TOP-HEAVY RULE





Notwithstanding any provision in the Plan to the contrary, if the Plan is
determined by the Committee to be top-heavy, as that term is defined in section
416 of the Code, in any calendar year, then for that calendar year the minimum
benefit rule, as set forth below, shall be applicable. Determination of whether
the Plan is top-heavy shall be made in accordance with the definition of "top
heavy group" as set forth in Section XXVI.B.7. hereof.

Definitions solely applicable to this Section XXVI.



1. "Compensation" shall mean the amount reportable by the Employer for federal
   income tax purposes as wages paid to the Member for such period.
   
   "Determination Date" the date for determining whether the Plan is top-heavy,
   shall be the December 31 of the preceding year.
   
   "Key Employee" shall have the same meaning as in section 416(i)(1) of the
   Code. Where an individual's compensation is a factor in determining whether
   he is a Key Employee, the term "compensation" shall be as defined in Section
   VI.E.2.
   
   "Non-Key Employee" shall mean an employee other than a Key Employee as
   defined in Section XXVI.B.3. hereof.
   
   "Valuation Date," for minimum funding purposes, shall be a date within the
   twelve (12) month period ending on the Determination Date, regardless of
   whether a valuation for minimum funding purposes is performed in that year.
   
   "Aggregation group" shall consist of a "required aggregation group" of plans
   that shall include each plan qualified under section 401(a) of the Code which
   is maintained by the Employer and (1) in which a Key Employee is a
   participant in the Plan Year that contains the Determination Date, or (2)
   which enables any other plan in which a Key Employee is a participant to meet
   the requirements of section 401(a)(4) or 410 of the Code. In addition, at the
   election of the Committee, an aggregation group may be expanded to include
   the "permissive aggregation group." A "permissive aggregation group" consists
   of the plans of the Employer that are required to be aggregated, plus one or
   more plans of the Employer that are not part of a required aggregation group,
   but that satisfy the requirements of sections 401(a)(4) and 410 of the Code
   when considered with the required aggregation group.
   
   "Top heavy group" shall mean any aggregation group for which the sum (as of
   the determination date) of (I) the present value of the cumulative accrued
   benefits for key employees under all defined benefit plans included in such
   group, and (II) the aggregate of the accounts of key employees under all
   defined contribution plans included in such group, exceeds 60% of a similar
   sum determined for all employees.
   
   

For the purpose of determining whether this Plan is top-heavy, this Plan and the
Company's Retirement Plan shall be considered an aggregation group, as defined
in Section XXVI.B.6. hereof.



Minimum Benefit solely applicable to this Section XXVI. No Employer
Contributions in addition to those made under Section VI. hereof shall be
credited the Account of a Non-Key Employee who is a Member of the Plan, if this
Plan becomes top-heavy. However, in such event, the actuarial equivalent of the
value of all Employer Matching Contributions under this Plan whether or not
attributable to years in which the Plan is top-heavy, shall be applied as an
offset against the minimum annual benefit provided under Article 13 of the
Company's Retirement Plan.

 



    LOAN PROVISIONS



Upon the request of a Member in active service and in accordance with rules and
procedures approved by the Committee, the Committee shall direct the Trustee to
lend to the Member an amount not in excess of the lesser of (i) $50,000, reduced
by the excess, if any, of the highest

outstanding balance of any other such loans to such Member during the previous
twelve (12) months, over the outstanding balance of loans from the Plan on the
date on which such loan is made, or (ii) one-half (1/2) of the balance of such
Member's Account, determined as of the most recent Value Determination Date. In
no event shall any loan be made pursuant to this Section XXVII. in an amount
less than $1,000. The terms of any loan granted under this Section XXVII. shall
be evidenced by a promissory note signed by the Member. Each loan made hereunder
shall be an investment of the Member's Account over which such Member has
exercised investment control and any such loan shall be made first from the
Member's Qualified Deferred Earnings Contributions and the earnings thereon
until they are exhausted, then from his Employer Matching Contributions and the
earnings thereon until they are exhausted and finally from his After-Tax
Contributions and the earnings thereon.

Except as otherwise provided in this Section XXVII., the terms of any loan
granted by the Committee shall be arrived at by mutual agreement between the
Member and the Committee; provided, however, that the term of any loan in no
event shall exceed five (5) years from the day on which the loan is granted.
Notwithstanding the foregoing, loans used to acquire any dwelling unit which is
to be used (determined at the time the loan is made) as the principal residence
of the Member may be for a term in excess of five (5) years. Repayment of loans
shall be made in accordance with a definite repayment schedule as selected by
the Member in accordance with the foregoing provisions of this Section XXVII.,
provided that repayment is made in substantially level amounts, no less
frequently than quarterly. Repayments, together with the attendant interest
payments, will be credited to the Member's Account and shall be invested in the
Funds, in accordance with the Member's then effective investment election,
except to the extent that the source of the loan was Employer Matching
Contributions (Fund M (the Company Match Fund), or the Pfizer Common Stock Fund
as an employer matching contribution), in which case repayments shall be
credited to Fund M, to the extent the source of the loan was Employer Matching
Contributions. If a Member fails to pay an installment of his loan such loan
will be in default as of the date which is ninety (90) days after the date such
installment was first due in accordance with the repayment schedule as
originally selected by the Member. Upon default, the outstanding loan will be
deemed a distribution from the Plan. Notwithstanding any other provision of this
Section XXVII. to the contrary, any Member who defaults on a loan from the Plan
shall not again be eligible for a loan hereunder.

Any loan granted by the Committee shall be adequately secured by collateral of
sufficient value to secure repayment of the principal balance of the loan, plus
interest. The collateral may consist of a portion of the Member's interest in
his Account, but in no event may more than one-half (1/2) of the Member's
interest in his Account be used as collateral for a loan. As additional security
for the loan repayment, the Committee shall require the Member to authorize, in
writing, the Company to withhold from payments of his salary the amount
necessary to discharge the loan. In such case, the Company shall then remit the
withheld amounts to the Trustee, and the Trustee shall apply the remittances in
reduction of the outstanding obligation of the Member under the loan. If any
amount remains outstanding as an obligation of the Member under the loan when a
distribution is to be made from his Account under the Plan, including a
distribution on account of termination of employment, then, notwithstanding any
provision of the Plan to the contrary, the balance of his Account shall be
reduced to the extent necessary to discharge the obligation and such action
shall be considered a distribution from the Plan.

All loans shall bear a rate of interest commensurate with the interest rates
charged by persons in the business of lending money for loans which would be
made under similar circumstances, as determined by the Committee, which rate
will remain in effect for the term of the loan. Each loan applicant shall
receive a statement clearly setting forth the charges involved in the loan
transaction, including the dollar amount and effective annual interest rate.

Notwithstanding anything in this Section XXVII. to the contrary, a Member may,
at any time and in his sole discretion, repay in full the outstanding amount of
any loan previously granted under this Section XXVII. Only one (1) loan may be
outstanding at any time.

Notwithstanding the foregoing, a Member who has an outstanding loan and is
absent from employment as a result of a qualified leave of absence may elect, in
accordance with rules and procedures approved by the Committee, to suspend
payments of principal and interest on his loan for a period not to exceed one
(1) year. Any such suspension will neither change the total amount of principal
and interest due under the original term of the loan nor change the term of the
loan as originally selected by the Member. Upon the expiration of the approved
period of suspension of payments, installment payments will resume under a
revised repayment schedule based on the outstanding principal and interest and
the remaining term of the loan.

To the extent required by law and in accordance with rules and procedures
approved by the Committee, loans shall be made on a reasonable equivalent basis
to any beneficiary or former Member (i) who maintains an Account balance under
the Plan and (ii) who is still a party-in-interest (within the meaning of
section 3(14) of ERISA) with respect to the Plan.

The costs of administering this loan program shall be borne by the borrowing
Members.

 

--------------------------------------------------------------------------------



Schedule A



Groups or Classes eligible for participation in the Savings and Investment Plan
(except in each case employees covered by a collective bargaining agreement that
does not provide for coverage of such employees under the Plan if there is
evidence that retirement benefits were the subject of good faith bargaining):

All employees in the service of Minerals Technologies Inc.

All employees in the service of the following Associate Companies:



Barretts Minerals Inc.
Specialty Minerals Inc.
MINTEQ International Inc.
Specialty Minerals (Michigan) Inc.
Specialty Minerals Mississippi Inc.
Synsil Products Inc.

